                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL                 )
COLE, STEVE DARNELL, VALERIE                )
NAGER, JACK RAMEY, DANIEL UMPA,             )
and JANE RUH, on behalf of themselves and   )
all others similarly situated,              )   Case No: 1:19-cv-01610
                                            )
        Plaintiffs,                         )   Judge Andrea R. Wood
                                            )
v.                                          )   Magistrate Judge M. David Weisman
                                            )
THE NATIONAL ASSOCIATION OF                 )
REALTORS, REALOGY HOLDINGS                  )
CORP., HOMESERVICES OF AMERICA,             )
INC., BHH AFFILIATES, LLC, HSF              )
AFFILIATES LLC, THE LONG & FOSTER           )
COMPANIES, INC., RE/MAX LLC, and            )
KELLER WILLIAMS REALTY, INC.,               )
                                            )
        Defendants.                         )


      REALOGY HOLDING CORP.’S ANSWER AND AFFIRMATIVE DEFENSES
     TO PLAINTIFFS’ CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
        Defendant Realogy Holdings Corp. (“Realogy”), by and through its attorneys, Morgan,

Lewis & Bockius LLP, hereby respectfully submits its Answer and Affirmative Defenses

(“Answer”) to the allegations in Plaintiffs’ Consolidated Amended Class Action Complaint dated

June 14, 2019 (Dkt. No. 84) (“CAC”).

        Each paragraph of this Answer responds to the same numbered paragraph of Plaintiffs’

CAC. Except as otherwise expressly stated herein, Realogy expressly denies each and every

allegation contained in the CAC, including any allegations contained in the preamble,

unnumbered paragraphs, headings, subheadings, and footnotes of the CAC.

I.      INTRODUCTION1

            1.      Plaintiffs, home sellers who listed their homes on one of twenty Multiple
        Listing Services (identified below), bring this action against the National Association of
        Realtors (“NAR”) and the four largest national real estate brokers in the United States
        (collectively, “Corporate Defendants”) for agreeing, combining and conspiring to impose,
        implement and enforce anticompetitive restraints that cause home sellers to pay inflated
        commissions on the sale of their homes, in violation of federal antitrust law. Defendants’
        unlawful conduct is also the subject of an active investigation by the Antitrust Division of
        the United States Department of Justice, which is examining practices in the residential
        real estate brokerage business, with a focus on compensation paid to brokers, as well as
        other conduct.

        ANSWER: Realogy admits that Plaintiffs have brought an action against NAR and the

Corporate Defendants for alleged violations of federal antitrust law but denies those claims have

merit. Realogy denies the remaining allegations of Paragraph 1, except that: (i) Realogy lacks

knowledge or information sufficient to form a belief as to the truth of the allegation that

Plaintiffs are home sellers who listed their homes on one of twenty identified Multiple Listing

Services; and (ii) Realogy lacks knowledge or information sufficient to form a belief as to the



1
 Plaintiffs’ CAC contains several headings and sub-headings. Realogy reproduces those headings and
sub-headings herein for clarity only, and does not consider them to assert substantive allegations to which
a response is required. However, to the extent a responsive pleading is required, Realogy denies any and
all allegations within any such heading or sub-heading.


                                                    -1-
status or focus of any investigation by the United States Department of Justice, but affirmatively

asserts that it is not the subject of any active investigation by the Antitrust Division of the

Department of Justice.


           2.      NAR, the Corporate Defendants and their co-conspirators collectively possess
       market power in local markets for real estate brokerage services through their control of
       the local Multiple Listing Services (“MLSs”). An MLS is a database of properties listed
       for sale in a particular geographic region and the marketplace on which the vast majority
       of homes in the United States are sold. Brokers must list a property for sale to effectively
       market that property to prospective buyers, and in any event, are required to list all
       properties on the MLS if they are members of the MLS. All MLSs at issue in this case are
       controlled by local NAR associations, and access to such MLSs is conditioned on brokers’
       agreement to follow all mandatory rules set forth in NAR’s Handbook on Multiple Listing
       Policy, including the rules at issue here.

       ANSWER: The first sentence of Paragraph 2 is a legal conclusion to which no response

is necessary. To the extent a response is required, Realogy denies the allegations in the first

sentence of Paragraph 2. Realogy admits that an MLS is a database of properties listed for sale

in a particular geographic region and that some percentage of homes in the United States that are

sold are listed on an MLS database. Realogy admits that brokers’ access to the MLSs alleged to

be at issue in this case is conditioned on brokers agreeing to follow all mandatory rules set forth

in NAR’s Handbook on Multiple Listing Policy. Realogy is without knowledge or information

sufficient to form a belief as to whether the MLSs at issue in this case “are controlled by local

NAR associations” and whether “Brokers must list a property for sale to effectively market that

property to prospective buyers.” Realogy denies the remaining allegations of Paragraph 2.


           3.      Pursuant to Defendants’ conspiracy, NAR allows brokers representing home
       sellers and home buyers to use NAR’s MLSs only if those brokers agree to adhere to and
       help implement terms that significantly restrain competition. Specifically, NAR and its co-
       conspirators require every seller’s broker (the “seller-broker”), when listing a property on
       a Multiple Listing Service, to make a “blanket unilateral offer[] of compensation” to any
       broker who may find a buyer for the home (the “buyer-broker”). This requirement, and
       related terms implementing the requirement, are set forth at pages 34-35 of NAR’s



                                                  -2-
       Handbook on Multiple Listing Policy and is hereafter referred to as the Buyer Broker
       Commission Rule or “the Rule”.

       ANSWER: Realogy admits that Rule 2-G-1 is set forth at pages 34-35 of NAR’s 2020

Handbook on Multiple Listing Policy. Realogy lacks knowledge or information sufficient to

form a belief as to the truth of the allegations of Paragraph 3 as they pertain to each of the other

Defendants, and those allegations are therefore denied. Realogy denies the remaining allegations

of Paragraph 3.


          4.      Defendants’ implementation of and adherence to this agreement is
       manifestly anticompetitive:

                    The Rule compels the seller to make an offer of payment to compensate the
                   buyer-broker even though the buyer-broker is working on behalf of the buyer,
                   not the seller.

                    It requires that this be a blanket offer – i.e., the exact same compensation
                   terms must be simultaneously offered to every buyer-broker without regard to
                   their experience, the services they are providing to the buyer, or the financial
                   arrangement they have made with the buyer.

                    Because this blanket offer must be made available to every buyer-broker
                   using the MLS (i.e., virtually all buyer-brokers) and can be compared by the
                   buyer-broker with the blanket offers that every other seller must post on the
                   MLS, the Rule creates tremendous pressure on sellers to offer a high
                   commission that has long been maintained in this industry so that buyer-brokers
                   will not “steer” buyers to properties offering higher buyer-broker commissions.

                    The Rule encourages and facilitates anticompetitive “steering” by buyer-
                   brokers because it allows them to compare the terms offered for buyer-broker
                   compensation and steer their clients to properties where the seller-broker is
                   offering higher commissions. (The prevalence of such steering, including its
                   anticompetitive impact on consumers and exclusionary impact on brokers
                   trying to compete with alternative, lower-cost models, is widely recognized in
                   the economic literature).

                    These effects are magnified by the Rule’s requirement that the offer of
                   compensation be expressed as a percentage of the gross selling price of the
                   home or a definite dollar amount and the Rule’s prohibition on “general
                   invitations by listing [i.e., seller] brokers to other participants to discuss terms
                   and conditions of possible cooperative relationships.”



                                                 -3-
                    The anticompetitive effects are further magnified by NAR’s rules providing
                   that after the seller has received purchase offers, the seller-broker is prohibited
                   from attempting to unilaterally modify the buyer-broker commission that was
                   offered on the MLS. NAR Standard of Practice 3-2 states: “Any change in
                   compensation offered for cooperative services must be communicated to the
                   other REALTOR® prior to the time that REALTOR® submits an offer to
                   purchase/lease the property. After a REALTOR® has submitted an offer to
                   purchase or lease property, the listing broker may not attempt to unilaterally
                   modify the offered compensation with respect to that cooperative transaction.”
                   As a result, a seller cannot respond to a purchase offer with a counteroffer that
                   is conditional on reducing the buyer-broker commission. Nor can the seller,
                   after receiving purchase offers, decide to unilaterally reduce or eliminate the
                   buyer broker commission offered on the MLS.

                    The anticompetitive effects are compounded by the fact that buyer-brokers
                   and their clients have access to very different information from the MLS: The
                   Buyer-brokers are able to learn the amount of the commission buyer-brokers
                   can receive for every available property, but this information is not available to
                   their clients. Thus, homebuyers are unlikely to know whether their brokers are
                   only showing them properties where they will be paid the highest commission
                   amounts. (The obfuscation of this reality for buyers is made even worse by
                   NAR’s ethical rule expressly permitting buyer-brokers to represent to buyers
                   that their services are “free” for the buyer).

       ANSWER: Realogy admits that NAR’s 2020 Standard of Practice 3-2 states: “Any

change in compensation offered for cooperative services must be communicated to the other

REALTOR® prior to the time that REALTOR® submits an offer to purchase/lease the property.

After a REALTOR® has submitted an offer to purchase or lease property, the listing broker may

not attempt to unilaterally modify the offered compensation with respect to that cooperative

transaction.” Realogy lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 4 as they pertain to each of the other Defendants, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 4.


           5.      There is no pro-competitive justification for this agreement and, to the
       contrary, the agreement’s purpose and effect is to restrain competition. As one industry
       participant has acknowledged, “[i]t does not make sense for listing brokers to pay buyers’
       brokers for the services the latter provide to buyers. This is a bit like the lawyers working
       for one side in a transaction paying the lawyers working for the other side.”1 Stephen



                                                 -4-
        Brobeck, the Executive Director of the Consumer Federation of America has testified that
        “[i]n a rational price system, home sellers and buyers would each pay for real estate
        brokerage services they receive.” 2 “The simple fact is that, for decades, the dominant real
        estate firms and their trade association have tried, with much success, to maintain high,
        uniform prices within different geographic areas.”3

            FN 1: Brian N. Larson, The End of MLS as We Know It, INMAN (Aug. 15, 2006),
            https://www.inman.com/2006/08/15/end-mls-we-know-it/.2

            FN 2: Stephen Brobeck, Residential Real Estate Brokerage Services: A Cockamamie
            System That Restricts Competition and Consumer Choice, CONSUMER
            FEDERATION            OF      AMERICA,         4      (2006),      http://archives-
            financialservices.house.gov/media/pdf/072506sb.pdf.

            FN 3: Id.

        ANSWER: Realogy admits that the document available at

https://www.inman.com/2006/08/15/end-mls-we-know-it/ contains the first quotation alleged in

Paragraph 5. Realogy admits the document available at http://archives-

financialservices.house.gov/media/pdf/072506sb.pdf contains the second and third quotations

alleged in Paragraph 5. Realogy denies the allegations in Paragraph 5.


            6.      Each of the Corporate Defendants plays an active role in NAR and has required
        franchisees, brokerages and individual realtors to join and implement this anticompetitive
        agreement in order to secure the benefit of each Corporate Defendant’s brand, brokerage
        infrastructure and other support. Indeed, because these are the leading brokers in the United
        States, their participation in the conspiracy and implementation and enforcement of its
        terms is essential to the success of the conspiracy. The unlawful restraints implemented
        and enforced by the conspirators benefit NAR and the Corporate Defendants and further
        their common goals by allowing brokers to impose supra-competitive charges on home
        sellers and restrain competition by forestalling competition from lower-priced alternatives.

        ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 6 as they pertain to each of the other Defendants, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 6.



2
 Paragraph 5 contains footnotes. Realogy has responded to these footnotes as part of the Answer to
Paragraph 5. Realogy has likewise responded to other footnotes in Plaintiffs’ Complaint as part of the
Answer to the corresponding Paragraph for each footnote.


                                                   -5-
           7.     Defendants use their control of the MLSs, and Corporate Defendants their
       franchise agreements, employee policy and procedures manuals, and leadership roles in
       NAR and local realtor associations, to require brokers in local residential real estate
       markets to adhere to NAR’s rules, including the Buyer Broker Commission Rule, and
       thereby help implement and enforce the conspiracy. The Corporate Defendants further
       implement the conspiracy alleged herein by reviewing and reissuing NAR’s rules,
       including the Buyer Broker Commission Rule, at yearly NAR meetings, and by serving on
       the boards and committees that enforce compliance with NAR’s rules.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 7 as they pertain to each of the other Defendants, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 7.


           8.      By participating in an association that prevents member institutions from
       allowing its employees and realtors to compete with each other to offer lower commissions,
       requiring franchisees, groups and individuals to join and adhere to the anticompetitive
       agreement alleged herein, and taking numerous steps in furtherance of the conspiracy, the
       Corporate Defendants have agreed to participate in, facilitate, and implement the
       conspiracy.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 8 as they pertain to each of the other Defendants, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 8.


           9.      The conspiracy has saddled home sellers with costs that would be borne by
       buyers in a competitive market. Moreover, because most buyer-brokers will not show
       homes to their clients where the seller is offering a lower buyer-broker commission, or will
       show homes with higher commission offers first, sellers are incentivized when making
       required blanket offers to procure the buyer-brokers’ cooperation by offering high
       commissions. Thus, the conspiracy: (a) requires sellers to pay overcharges for services
       provided by buyer-brokers; (b) raises, fixes and maintains buyer-broker compensation at
       levels that would not exist in a competitive marketplace; and (c) encourages and facilitates
       steering and other actions that impede entry and market success by lower-cost real estate
       brokerage services.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 9 regarding the conduct of “most buyer-brokers,” and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 9.



                                                -6-
           10.     This method of setting buyer-broker commissions is wholly different from the
       practices that would exist absent the Buyer Broker Commission Rule. Absent the Rule,
       buyer-brokers would be paid by their clients, not the sellers, and would compete to be
       retained by offering lower commissions to their prospective clients for their services. The
       Buyer Broker Commission Rule causes price competition among buyer-brokers is
       restrained [sic] because the client retaining the buyer-broker, i.e., home buyers have little
       incentive or ability to reduce their broker’s commission because they are not paying the
       commissions.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 10, and those allegations are therefore denied.


            11.    In more competitive foreign markets, homebuyers pay their brokers if they
       choose to use one, and they pay less than half the rate paid to buyer-brokers in the United
       States. In comparable international markets without a rule like the Buyer Broker
       Commission Rule, such as the United Kingdom, Germany, Israel, Australia, and New
       Zealand, buyer-brokers, when they are used, are paid directly by home buyers, rather than
       by home sellers. As an article in the Wall Street Journal recently explained, real estate
       brokers have “shielded themselves with a skein of anticompetitive practices” that “have
       kept the high fees they charge unchanged since 1991.”4 The total broker fees that have been
       imposed are “significantly higher than those paid elsewhere in the developed world,” and,
       if they were instead paid at a competitive level, American consumers would save tens of
       billions of dollars annually.5

               FN 4: Jack Ryan & Jonathan Friedland, When You Buy or Sell a Home, Realty
               Bites, WALL ST. J. (Mar. 3, 2019), https://www.wsj.com/articles/when-you-buy-
               or-sell-a-home-realty-bites-11551649734.

               FN 5: Id.

       ANSWER: Realogy admits that the Wall Street Journal article available at

https://www.wsj.com/articles/when-you-buy-or-sell-a-home-realty-bites-11551649734 contains

the quotations alleged in Paragraph 11. Realogy denies the allegations of Paragraph 11.


           12.     Defendants’ conspiracy has maintained broker commission levels at
       remarkably stable and inflated levels for the past two decades, despite the advent of the
       Internet and the diminishing role of buyer-brokers. Between 2000 and 2017, the average
       commission nationally has been stable at a supra-competitive rate of between 5 and 5.4
       percent with little or no regard to changing market conditions. Approximately one half or
       more of this amount is the commission for the buyer-broker. At an industry event in 2016,
       the Chief Executive Officer of Defendant Keller Williams reported to other industry
       participants that Keller Williams’ buyer-brokers were charging an average commission of


                                                -7-
       2.71% in 2015, an amount virtually unchanged from the 2.8% it reported that it had charged
       in 2002.

       ANSWER: Realogy denies the allegations of Paragraph 12 that it “maintained broker

commission levels at remarkably stable and inflated levels for the past two decades” at the

“average… supra-competitive rate between 5 and 5.4 percent.” Realogy lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

12, and those allegations are therefore denied.


           13.    Moreover, because housing prices have increased substantially during this
       period (at a rate significantly exceeding inflation), and commissions are charged on a
       percentage of a home’s sale price, the actual dollar commissions imposed on home sellers
       “increased substantially because housing prices were much higher. . . . For example,
       between 2001 and 2017, the average price of new homes in current dollars sold rose from
       $213,200 to $384,900, according to U.S. Census Bureau Statistics.”6 As the Consumer
       Federation of America has observed, “[b]ecause the industry functions as a cartel, it is able
       to overcharge consumers tens of billions of dollars a year. . . . Consumers are increasingly
       wondering why they are often charged more to sell a home than to purchase a new car.”7

               FN 6: Brobeck, Comments of Stephen Brobeck, Executive Director Consumer
               Federation of America Before the Department of Justice-Federal Trade
               Commission Public Workshop on Competition Issues, CONSUMER
               FEDERATION OF AMERICA, 2 n.4 (2018), https://consumerfed.org/wp-
               content/uploads/2018/06/CFA-comments-DOJ-FTC-public-workshop-on-
               competition-issues.pdf.

               FN 7: Glen Justice, Lobbying to Sell Your House, N.Y. TIMES (Jan. 12, 2006),
               https://www.nytimes.com/2006/01/12/business/lobbying-to-sell-your-house.html.

       ANSWER: Realogy admits that the document available at https://consumerfed.org/wp-

content/uploads/2018/06/CFA-comments-DOJ-FTC-public-workshop-on-competition-issues.pdf

contains the first quotation alleged in Paragraph 13. Realogy admits that the document available

at https://www.nytimes.com/2006/01/12/business/lobbying-to-sell-your-house.html contains the

second quotation alleged in Paragraph 13. Realogy lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 13, and those allegations

are therefore denied.


                                                  -8-
           14.     Indeed, Defendants have successfully stabilized buyer-broker commissions
       (and significantly increased the dollar cost) charged despite the diminishing role of buyer-
       brokers. According to data from NAR, many homebuyers no longer locate prospective
       homes with the assistance of a broker, but rather independently through online services.
       Buyer-brokers increasingly have been retained after their client has already found the home
       the client wishes to buy. Despite their diminishing role, buyer-brokers continue to receive
       the same artificially elevated percentage of the sales price due to Defendants’ conspiracy.
       Defendants’ success in maintaining (and, in inflation-adjusted dollar terms, substantially
       increasing) the charge imposed by buyer-brokers despite the advent of new technologies
       stands in stark contrast to other industries. “[I]n almost every other consumer industry --
       booksellers, retailers, home appliances, insurance, banking, stock brokers -- the
       introduction of Internet and discount sellers has been a phenomenal financial benefit to
       customers. Discount airlines have cut airfares by 60% or more, to the economic benefit of
       everyone with the exception of the incumbent competitors. . . . Economists call this process
       of squeezing out transaction costs ‘disintermediation.’ If any industry is ripe for this, it is
       the $70 billion-a-year real estate brokerage market.”8 Instead, “[e]ven as housing prices
       have changed over time and technological advances have arguably made the broker’s job
       easier, commission rates in the industry have remained remarkably steady at around five
       to six percent.”9

               FN 8: The Realtor Racket, WALL ST. J. (Aug. 12, 2005),
               https://www.wsj.com/articles/SB112381069428011613.

               FN 9: Beth Nagalski, Ending the Uniformity of Residential Real Estate Brokerage
               Services: Analyzing the National Association of Realtors’ Multiple Listing Service
               Under the Sherman Act, 73 BROOKLYN L. REV. 771, 781-82 (2008).

       ANSWER: Realogy admits that the document available at

https://www.wsj.com/articles/SB112381069428011613 contains the first quotation alleged in

Paragraph 14. Realogy admits the article “Ending the Uniformity of Residential Real Estate

Brokerage Services: Analyzing the National Association of Realtors’ Multiple Listing Service

Under the Sherman Act” contains the second quotation alleged in Paragraph 14. Realogy lacks

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

“data from NAR” in Paragraph 14, and those allegations are therefore denied. Realogy denies

the remaining allegations of Paragraph 14.


           15.    The conspiracy’s effect can also be seen in the disconnect between buyer-broker
       costs and commissions. Buyer-broker costs are similar regardless of the price of the home,
       yet buyer-brokers are paid, for example, four times more when their client buys a million-


                                                -9-
       dollar home rather than a $250,000 home. As the Wall Street Journal has explained, “many,
       if not most, of the services that Realtors provide don’t vary with the sales price, so the
       percentage fee should fall as home price rises.”10 Instead, the commissions imposed on
       home sellers are “unrelated to either the quantity or quality of the service rendered or even
       to the value provided.”11

                FN 10: The Realtor Racket, supra note 8.

                FN 11: Mark S. Nadel, A Critical Assessment of the Traditional Residential Real
                Estate Broker Commission Rate Structure, 5 CORNELL REAL ESTATE R. 1, 1
                (2007).

       ANSWER: Realogy admits that the document available at

https://www.wsj.com/articles/SB112381069428011613 cited in footnote 8 of the Complaint

contains the first quotation alleged in Paragraph 15. Realogy admits the article “A Critical

Assessment of the Traditional Residential Real Estate Broker Commission Rate Structure”

contains the second quotation alleged in Paragraph 15. Realogy denies the allegations of

Paragraph 15.


           16.     The conspiracy has inflated buyer-broker commissions, which, in turn, have
       inflated the total commissions paid by home sellers such as Plaintiffs and the other class
       members. Plaintiffs and the other class members have each incurred, on average, thousands
       of dollars in overcharges as a result of Defendants’ conspiracy. In a competitive market,
       sellers would pay nothing to buyer-brokers, who would be paid instead by their clients, and
       the commissions paid by sellers would be set at a level to compensate seller-brokers only.

       ANSWER: Realogy denies the allegations of Paragraph 16.


           17.     Plaintiffs, on behalf of themselves and the class, sue for Defendants’ violations
       of the federal antitrust laws as alleged herein, and seek treble damages,
       injunctive relief, and the costs of this lawsuit, including reasonable attorneys’ fees.

       ANSWER: Realogy admits that Plaintiffs seek treble damages, injunctive relief, and the

costs of this lawsuit, including reasonable attorney’s fees. Realogy denies the remaining

allegations of Paragraph 17 and specifically denies that Plaintiffs are entitled to such relief.




                                                 -10-
           18.    Plaintiffs bring this lawsuit as a class action on behalf of home sellers
       who paid a broker commission during the four-year period prior to the filing of this action
       in connection with the sale of residential real estate listed on one of the following MLSs
       (the “Covered MLSs”):

                    The Bright MLS (including the metropolitan areas of Baltimore, Maryland;
                   Philadelphia, Pennsylvania; Richmond, Virginia; Washington, D.C.);

                    My Florida Regional MLS (including the metropolitan areas of Tampa,
                   Orlando, and Sarasota);

                    The five MLSs in the Mid-West that cover the following metropolitan areas:
                   Cleveland, Ohio; Columbus, Ohio; Detroit, Michigan; Milwaukee, Wisconsin;
                   Minneapolis, Minnesota;

                    The six MLSs in the Southwest that cover the following metropolitan areas:
                   Austin, Texas; Dallas, Texas; Houston, Texas; Las Vegas, Nevada; Phoenix,
                   Arizona; San Antonio Texas;

                    The three MLSs in the Mountain West that cover the following metropolitan
                   areas: Colorado Springs, Colorado; Denver, Colorado; Salt Lake City, Utah;

                    The four MLSs in the Southeast that cover the following metropolitan areas:
                   Fort Myers, Florida; Miami, Florida; Charlotte, North Carolina; and Raleigh,
                   North Carolina.

       ANSWER: Realogy admits that Plaintiffs purport to bring this lawsuit on behalf of a

putative class of home sellers who paid a broker commission during the four-year period prior to

filing this action in connection with the sale of residential real estate listed on one of the Covered

MLSs. Realogy denies the remaining allegations of Paragraph 18.


II.    JURISDICTION AND VENUE

           19.     This Court has subject matter jurisdiction under 28 U.S.C. §1332(d)(2), because
       the classes contain more than 100 persons, the aggregate amount in controversy exceeds
       $5,000,000, and at least one member of each class is a citizen of a State different from
       Defendants. The Court also has subject matter jurisdiction over this action pursuant to 15
       U.S.C. §§ 4, 16 and 28 U.S.C. §§ 1331, 1337.




                                                -11-
       ANSWER: Realogy admits that this Court has subject matter jurisdiction over the

claims Plaintiffs purport to assert in this action. Realogy denies the remaining allegations of

Paragraph 19.

           20.     This Court has personal jurisdiction over Defendants. Defendant NAR resides
       in this District and used its headquarters in Chicago to implement and coordinate the
       restraints of trade described below. In addition, Defendants: (1) have been properly served;
       (2) transact substantial business in the United States, including in this District; (3)
       transacted with members of the Class throughout the United States, including in this
       District; and (4) committed substantial acts in furtherance of the unlawful scheme in the
       United States, including in this District.

       ANSWER: Realogy admits that this Court has personal jurisdiction over Realogy for

purposes of the instant action and that Realogy has been properly served. Realogy lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 20 as they pertain to each of the Defendants, and those allegations are therefore

denied. Realogy denies the remaining allegations of Paragraph 20.

            21.    Venue is proper in this District under 15 U.S.C. § 22 and 28 U.S.C. §1391(b),
       (c), and (d). Each Defendant transacted business, was found, and/or resided in this District;
       a substantial part of the events giving rise to Plaintiffs’ claims arose in this District; and a
       substantial portion of the affected interstate trade and commerce described herein has been
       carried out in this District.

       ANSWER: Realogy admits that venue is proper in this District as to Realogy. Realogy

lacks knowledge or information sufficient to form a belief regarding the business transacted by,

or residence of, each Defendant other than itself, and those allegations are therefore denied.

Realogy denies the remaining allegations of Paragraph 21.

III.   TRADE AND COMMERCE

           22.     The Buyer Broker Commission Rule and other anticompetitive NAR rules
       apply and have been implemented and enforced by Defendants and coconspirators
       nationwide. These rules govern the conduct of local NAR associations, local brokers, and
       local realtors nationwide. Defendants’ conduct alleged herein has inflated buyer-broker
       commissions nationwide including in the areas in which the Covered MLSs operate, and
       has injured home sellers in those areas and nationwide. Defendant NAR, through its
       members and other coconspirators, and Defendant Corporations, through their franchisees,


                                                -12-
       brokers and other coconspirators, are engaged in interstate commerce, and are engaged in
       activities affecting interstate commerce, in the United States.

       ANSWER: Realogy admits that it is engaged in interstate commerce, and engaged in

activities affecting interstate commerce, within the United States. Realogy lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 22 as they

pertain to each of the other Defendants or alleged unnamed co-conspirators, and those allegations

are therefore denied. Realogy denies the remaining allegations of Paragraph 22.

IV.    THE PARTIES

       A.      Plaintiffs

           23.     Michael Cole is a resident of Parker, Colorado. On May 18, 2017, he sold a
       home located in the Denver metropolitan area. The home was listed on the REColorado
       MLS. In that sales transaction, Mr. Cole was represented by RE/MAX and the buyer was
       represented by All Pro Realty of Denver. As part of the sales transaction, Mr. Cole paid a
       substantial buyer-broker commission.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 23, and those allegations are therefore denied.

           24.     Steve Darnell is a resident of Park, Texas. On June 1, 2016, he sold a home
       located in the Austin metropolitan area. The home was listed on the Central Texas Realty
       Information Services MLS. In that sales transaction, Mr. Darnell was represented by a
       Coldwell Banker United realtor. As part of the sales transaction, Mr. Darnell paid a
       substantial buyer-broker commission.

       ANSWER: Realogy admits Steve Darnell sold a home on or about June 1, 2016 that was

located in the Austin metropolitan area and was listed on the Austin/Central Texas Realty

Information Service MLS. Realogy admits Mr. Darnell was represented by the Coldwell Banker

United, REALTORS brokerage in this residential sales transaction. Realogy admits Mr. Darnell

paid a buyer-broker commission as part of the residential sales transaction. Realogy lacks

knowledge or information sufficient to form a belief as to whether Mr. Darnell is a resident of




                                                -13-
Park, Texas, and those allegations are therefore denied. Realogy denies the remaining

allegations in Paragraph 24.

           25.     Christopher Moehrl is a resident of Shorewood, Minnesota. On November 15,
       2017, he sold a home located in the Minneapolis metropolitan area. The home was listed
       on the Northstar MLS. In that sales transaction, Mr. Moehrl was represented by a RE/MAX
       franchisee, and the buyer was represented by a Keller Williams franchisee. As part of the
       sales transaction, Mr. Moehrl paid a substantial buyer-broker commission.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 25, and those allegations are therefore denied.

           26.    Valerie Nager is a resident of Dublin, California. On September 26, 2017, she
       sold a home located in the Tampa metropolitan area. The home was listed on the My
       Florida Regional MLS. In that sales transaction, Ms. Nager was represented by a RE/MAX
       franchisee, and the buyer was represented by a different broker. As part of the sales
       transaction, Ms. Nager paid a substantial buyer-broker commission.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 26, and those allegations are therefore denied.

           27.   Jack Ramey is a resident of Martinsburg, West Virginia. On May 8, 2015, he
       sold a home located in the Baltimore metropolitan area. The home was listed on the Bright
       MLS. In that sales transaction, Mr. Ramey was represented by a Century 21 franchisee,
       and the buyer was represented by a different agent. As part of the sales transaction, Mr.
       Ramey paid a substantial buyer-broker commission.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 27, and those allegations are therefore denied.

           28.     Jane Ruh is a resident of Caledonia, Wisconsin. On September 26, 2018, she
       sold a home located in the Milwaukee metropolitan area. The home was listed on Metro
       MLS. In that sales transaction, Ms. Ruh was represented by a RE/MAX franchisee, and the
       buyer was represented by a different broker. As part of the sales transaction, Ms. Ruh paid
       a substantial buyer-broker commission.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 28, and those allegations are therefore denied.

           29.     Sawbill Strategic, Inc. (“SSI”) is a Minnesota corporation with its principal and
       registered offices at 200 Chestnut St. E, Suite 203, Stillwater, Minnesota. On July 18, 2016,
       SSI sold a home located at 7148 Jorgenson Lane S, Cottage Grove, Minnesota, which is in


                                                -14-
          the Minneapolis/St. Paul metropolitan area. This home was listed on Northstar MLS. In the
          transaction, SSI was represented by Collopy Real Estate, Inc. d/b/a Re/Max Results, a
          RE/MAX International, Inc. (d/b/a RE/MAX) franchisee. The buyer was represented by
          Edina Realty, Inc. As part of the sales transaction, SSI paid a substantial buyer-broker
          commission.

          ANSWER: No answer is required because Sawbill Strategic, Inc. filed a Notice of

Voluntary Dismissal Without Prejudice on August 5, 2019. Dkt. No. 107.

              30.    Daniel Umpa is a resident of Rockville, Maryland. On October 30, 2017, he
          sold a home located in the Washington, D.C. metropolitan area. The home was listed on
          the Bright MLS. In that sales transaction, Mr. Umpa was represented by Long and Fosters,
          and the buyer was represented by a different agent. As part of the sales transaction, Mr.
          Umpa paid a substantial buyer-broker commission.

          ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 30, and those allegations are therefore denied.

             31.     As set forth below, the Defendants’ unlawful conduct and conspiracy has
          caused home sellers, including each of the Plaintiffs in this action, to pay a buyer-broker-
          commission and has also increased the amount of the buyer-broker commission over the
          amount that would be charged to the buyer in a competitive marketplace absent the
          conspiracy.

          ANSWER: Realogy denies the allegations of Paragraph 31.

          B.      Defendants

              32.     Defendant National Association of Realtors (“NAR”) has over 1.2 million
          individual members and is one of the largest lobbying groups in the country, advocating
          for the interests of real estate brokers. Its fifty-four state and territorial realtor associations
          and over 1,200 local realtor associations are members of, and overseen by, NAR. NAR is
          headquartered in Chicago, Illinois.

          ANSWER: Realogy admits that Plaintiffs use the term “NAR” to refer to Defendant

National Association of Realtors. Realogy lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 32, and those allegations are therefore

denied.

              33.    Defendant Realogy Holdings Corp. (“Realogy”) is the nation’s largest real
          estate brokerage company. It is headquartered in Madison, NJ. It is a publicly-traded
          corporation with a market value in excess of $4 billion. It owns, operates, and franchises


                                                     -15-
       many real estate brokerage firms, including Century 21, Coldwell Banker, Sotheby’s
       International Realty, The Corcoran Group, Better Homes and Garden Real Estate,
       ZipRealty, ERA Real Estate, Citi Habitats, and Climb Real Estate.

       ANSWER: Realogy admits that Realogy is a publicly traded corporation. Realogy

admits that its headquarters are in Madison, NJ. Realogy admits that in the Covered MLSs, it

owns real estate brokerages that operate under the following Realogy brands: Coldwell Banker,

Sotheby’s International Realty, and The Corcoran Group. Realogy admits that in the Covered

MLSs, it has contractual relationships with third-party franchisees that license the following

Realogy brands: Better Homes and Gardens Real Estate, Century 21, Coldwell Banker, ERA,

Sotheby’s International Realty, and The Corcoran Group. Realogy denies the remaining

allegations in Paragraph 33.

           34.     Defendant HomeServices of America, Inc. (“HSA”) is “the second-largest
       residential real estate brokerage firm in the United States.”12 HSA is a majority owner of
       Defendant HSF Affiliates, LLC (“HSF Affiliates”). HSF Affiliates operates many real
       estate franchise networks, including HomeServices, Prudential Real Estate, and Real
       Living. Additionally, in 2017, HSA acquired Defendant The Long & Foster Companies,
       Inc. (“L&F”), a large private residential real estate company in the United States. BHH
       Affiliates, LLC is a subsidiary of HSF Affiliates LLC and offers real estate brokerage
       services. This Complaint will refer to HSA, HSF Affiliates, L&F, their predecessors, BHH
       Affiliates, LLC and their wholly-owned or controlled subsidiaries or affiliates as
       “HomeServices.”

               FN 12: BHH Form 10-K filed on February 25, 2019

       ANSWER: Realogy admits that Plaintiffs use the terms “HomeServices,” “HSA,” “HSF

Affiliates,” “L&F,” and “BHH Affiliates, LLC” to refer to Defendant HomeServices of America,

Inc. Realogy lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 34, and those allegations are therefore denied.

          35.      Defendant RE/MAX, LLC franchises local RE/MAX brokers around the
       country, which have approximately 6,800 offices and more than 100,000 sales associates.
       This Complaint will refer to RE/MAX, LLC, its predecessors, and its wholly-owned or
       controlled subsidiaries or affiliates as “RE/MAX.”




                                               -16-
       ANSWER: Realogy admits that Plaintiffs use the term “RE/MAX” to refer to Defendant

RE/MAX, LLC. Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 35, and those allegations are therefore denied.

           36.     Defendant Keller Williams Realty, Inc. (“Keller Williams”) is one of the
       nation’s largest real estate brokerages. It is headquartered in Austin, Texas. It is a privately-
       held company. It franchises local Keller Williams brokers around the country, which have
       approximately 700 offices and more than 120,000 sales associates.

       ANSWER: Realogy admits that Plaintiffs use the term “Keller Williams” to refer to

Defendant Keller Williams Realty, Inc. Realogy lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 36, and those allegations

are therefore denied.

       C.      Co-Conspirators

           37.     Multiple local realtor associations not named as Defendants participated as co-
       conspirators in the violations alleged herein and performed acts and made statements in
       furtherance thereof. Specifically, each of the local realtor associations that own and operate
       the twenty Covered MLSs (among other realtor associations in other areas of the country)
       agreed to, complied with, and implemented the Buyer Broker Commission Rule.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 37, and those allegations are therefore denied. Realogy

specifically denies that it participated in the conspiracy alleged in the Complaint.

           38.     The Covered MLSs, among others, have participated as co-conspirators in the
       violations alleged herein and performed acts and made statements in furtherance thereof,
       including by adopting the Buyer Broker Commission Rule in their own respective rules
       and regulations.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 38, and those allegations are therefore denied. Realogy

specifically denies that it participated in the conspiracy alleged in the Complaint.

           39.    Multiple franchisees and brokers of Defendant Corporations participated as co-
       conspirators in the violations alleged herein and performed acts and made statements in
       furtherance thereof. Specifically, each complied with and implemented the Buyer Broker


                                                 -17-
       Commission Rule in the geographic areas in which the Covered MLSs operate. In addition,
       other brokers in these areas have participated as co-conspirators in the violations alleged
       herein and performed acts and made statements in furtherance thereof. These other brokers
       complied with and implemented the Buyer Broker Commission Rule in these geographic
       areas.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 39 as they pertain to each of the other Corporate

Defendants, and those allegations are therefore denied. Realogy specifically denies that it

participated in the conspiracy alleged in the Complaint and denies the remaining allegations of

Paragraph 39.

          40.    Defendants are jointly and severally liable for the acts of their coconspirators
       whether named or not named as defendants in this Complaint.

       ANSWER: Paragraph 40 is a legal conclusion to which no response is necessary. To

the extent a response is required, Realogy specifically denies that it participated in the conspiracy

alleged in the Complaint and denies the allegations of Paragraph 40.

V.     BACKGROUND ON THE REAL ESTATE INDUSTRY

           41.     State licensing laws regulate who can represent sellers and buyers in the real
       estate market. There are two licensee categories: (1) the real estate broker (also known as
       a “brokerage firm”); and (2) the individual real estate licensee or agent. Real estate brokers
       license individual realtors and are legally responsible for the activities of the realtors they
       license.

       ANSWER: Realogy admits that: (i) state licensing laws regulate who can represent

sellers and buyers in the purchase and sale of residential real estate; and (ii) brokers are

responsible for certain actions of agents who are affiliated with their brokerages. Realogy denies

the remaining allegations of Paragraph 41.

            42.   Licensed brokers are the only entities permitted by state law to be paid to
       represent buyers or sellers in a real estate transaction. For that reason, all real estate
       brokerage contracts with sellers and buyers are required to be with brokers, not agents, and
       all payments to individual realtors must pass through brokers.




                                                 -18-
       ANSWER: Realogy admits that licensed brokers are the only entities permitted by the

laws of some States to be paid to represent buyers or sellers in residential real estate transactions.

Realogy denies the remaining allegations of Paragraph 42.

           43.    According to NAR, 92% of sellers sold their home with the assistance of a real
       estate broker in 2017, and 87% of buyers purchased their home with the assistance of a real
       estate broker in 2017.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 43, and those allegations are therefore denied.

           44.    The standard practice in the residential real estate industry is to compensate
       brokers and agents with commissions that are calculated as a percentage of a home’s sale
       price. Commissions are paid when the home sells.

       ANSWER: Realogy admits that brokers in some instances receive compensation for

their role in residential real estate transactions through commissions, which can be calculated as

a percentage of the home’s sale price. Realogy denies the remaining allegations of Paragraph 44.

           45.    Most brokers and their individual realtors occupy dual roles: they operate as
       seller-brokers for some home sales and as buyer-brokers for other home sales.

       ANSWER: Realogy admits that brokers and individual agents might, depending on their

practices, choose to assist buyers and sellers of residential real estate. Realogy denies the

remaining allegations of Paragraph 45.

           46.     A seller-broker’s compensation is specified in a listing agreement, a contract
       between the seller and the seller-broker that details the terms of the listing. A listing
       agreement typically states that the seller-broker has the exclusive right to market the
       seller’s home. The listing agreement specifies the total commission that a home seller will
       pay to the seller-broker, often with a portion of that amount earmarked to be paid to the
       buyer-broker in the event the buyer has a broker (and the seller may retain that overcharge
       even if a buyer-broker is not used or the buyers-broker attempts to negotiate a different fee
       for the buyer-broker’s services).

       ANSWER: Realogy admits that brokers representing sellers often enter into a listing

agreement, which contains the terms of the listing, including possibly the amount of the payment

to be paid to the seller’s broker and to the buyer’s broker, with a seller under which the seller


                                                -19-
grants to the seller broker the exclusive right to market the seller’s home. Realogy denies the

remaining allegations of Paragraph 46.

           47.      If the buyer has a broker, the seller or the seller-broker pays the buyer-broker a
       commission out of the total commission paid by the seller. In other words buyer-brokers—
       who assist their clients in negotiating against the seller—receive their compensation from
       the total commission paid by the seller, not from the buyer they represent. In fact, a standard
       of conduct in NAR’s Code of Ethics permits and encourages buyer-brokers to tell their
       clients that their services are free.

       ANSWER: Realogy denies the allegations of Paragraph 47.

           48.     In the listing agreement, the seller sets the total commission to be paid to the
       seller-broker with the expectation that a portion of the commission will be paid to a buyer-
       broker. If, as would happen in the absence of the Buyer Broker Commission Rule, buyers
       paid their brokers, (i) sellers would agree to pay a commission solely to compensate the
       seller-broker because sellers have no incentive to compensate a buyer-broker negotiating
       against their interests, and (ii) the seller-broker commission would be about half or less of
       the amount that sellers have paid as a total commission to compensate both the buyer-
       broker and the seller-broker.

       ANSWER: Realogy admits that brokers representing sellers often enter into a listing

agreement, which contains the terms of the listing, including possibly the amount of the payment

to be made to the seller’s broker and to the buyer’s broker, with a seller. Realogy denies the

remaining allegations of Paragraph 48.

          49.    When a buyer retains a broker, the buyer enters into a contract with that broker.
       The contract typically discloses that the buyer-broker will be compensated by receiving a
       commission from the seller-broker.

       ANSWER: Realogy admits that when a buyer retains a broker, the buyer may enter into

a contract with that broker, and that the contract between a buyer’s broker and the buyer may

disclose that the buyer’s broker will be compensated by receiving payment from the seller

broker. Realogy lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 49, and those allegations are therefore denied.

           50.     An MLS is a database of properties listed for sale in a defined region that is
       accessible to real estate brokers and their individual realtors that comply with the rules of
       the MLS. The Covered MLSs are owned and operated by local realtor associations that are


                                                -20-
       members of, and governed by, NAR. Seller-brokers list their client’s property on an MLS
       as required by a NAR rule, and to ensure that buyer-brokers and prospective buyers are
       aware of the property. If a seller-broker does not list a client’s property on an MLS, most
       buyer-brokers will not show that property to prospective buyers. MLSs also act as the main
       source of listings for online websites, such as Zillow, through which many prospective
       homebuyers find homes. A home that is not listed on an MLS is very hard to find for
       prospective homebuyers.

       ANSWER: Realogy admits that an MLS is a database of properties listed for sale in a

defined region. Realogy admits that MLS databases contain residential properties listed for sale

and that NAR rules require seller brokers who are NAR members to list their clients’ sales

properties on an MLS. Realogy lacks knowledge or information sufficient to form a belief as to

whether local realtor associations own and operate the Covered MLSs, and those allegations are

therefore denied. Realogy denies the remaining allegations of Paragraph 50.

           51.     The Buyer Broker Commission Rule obligates a seller-broker, on behalf of the
       seller, to make blanket, unilateral offers of compensation to buyer-brokers when listing a
       home on an MLS owned by a local NAR association. If a buyer represented by a broker
       purchases the home, the buyer-broker receives the offered compensation.

       ANSWER: Realogy denies the allegations of Paragraph 51.

           52.    The following example illustrates how this process typically works:

                   A homeowner enters into a contract with a seller-broker, in which the seller
                  agrees to pay the seller-broker six percent in total commissions in exchange for
                  marketing and facilitating the sale of the home.

                   The seller-broker then makes a blanket, unilateral offer of a three percent
                  commission to every buyer-broker when it lists the home on the local MLS;

                   A buyer-broker shows the property to a buyer client, who buys the home for
                  $500,000.

                   The seller-broker receives six percent of the sales price ($30,000) from the
                  seller. The seller-broker then pays three percent of the sales price ($15,000) to
                  the buyer-broker

       ANSWER: Realogy denies the allegations of Paragraph 52.




                                              -21-
VI.    THE ANTICOMPETITIVE AGREEMENT WITH NAR

           53.      Prior to adoption of the Buyer Broker Commission Rule in November 1996,
       NAR played the central role in implementing and enforcing, through the MLS system, a
       market structure in which all brokers involved in residential home sales represented the
       seller either as the seller’s broker or the “sub-agent” of the seller’s broker. Under this
       “almost universal sub agency system . . . brokers, even those working solely with buyers,
       were legally obligated to represent the interests of sellers.”13 Because “nearly all brokers
       involved in transactions represented the seller either as the seller’s agent or as the subagent
       of the listing [i.e., seller’s] broker,” the seller’s broker got paid by the seller and would then
       compensate the subagent working with the buyer.14 In fact, “[a]s a rule, MLS’s required
       that offers of compensation be contingent on the cooperating broker acting as a subagent
       of the listing broker, rather than an agent of the buyer. Subagency allowed cooperating
       brokers who worked with buyers to collect a share of the commissions paid by sellers
       without actually representing buyers in an agency capacity.”15

               FN 13: Stephen Brobeck & Patrick Woodall, How the Real Estate Cartel Harms
               Consumers and How Consumers Can Protect Themselves, CONSUMER FED’N
               OF AM., 3 (2006),
               https://consumerfed.org/pdfs/Real_Estate_Cartel_Study061906.pdf.

               FN 14: Larson, supra note 1

               FN 15: Matt Carter, From Subagency to Non-Agency: A History, INMAN (Feb.
               17, 2012), https://www.inman.com/2012/02/17/from-subagency-non-agency-a-
               history/; See Ann Morales Olazabal, Redefining Realtor Relationships and
               Responsibilities: The Failure of State Regulatory Responses, 40 Harv. J. on Legis.
               65, 71 (2003) (explaining that for years, the “dominant real estate exchanges” –
               i.e., the MLS’s – permitted cooperating or selling agents (those working with
               buyers) to split the commission to be paid by the seller only if the cooperating
               agent agreed to be a subagent of the seller” [sic]).

       ANSWER: Realogy admits that the document available at

https://consumerfed.org/pdfs/Real_Estate_Cartel_Study 061906.pdf contains the first quotation

alleged in Paragraph 53. Realogy admits that the document available at

https://www.inman.com/2006/08/15/end-mls-we-know-it/ cited in footnote 1 of the Complaint

contains the second quotation alleged in Paragraph 53. Realogy admits that the document

available at https://www.inman.com/2012/02/17/from-subagency-non-agency-a-history/ contains

the third quotation alleged in Paragraph 53. Realogy lacks knowledge or information sufficient




                                                 -22-
to form a belief as to the truth of the remaining allegations of Paragraph 53, and those allegations

are therefore denied.

           54.    Under the sub-agency system, homebuyers commonly proceeded on the
       mistaken understanding that the subagent broker was working on the buyer’s behalf (even
       though the broker, instead owed a fiduciary obligation to the seller). “When this sub agency
       system, in which brokers working with buyers were legally obligated to pass on
       information disadvantageous to their clients to sellers, was exposed through press
       coverage, it collapsed almost overnight.”16

               FN 16: Brobeck & Woodall, supra note 13.

       ANSWER: Realogy admits that the document available at

https://consumerfed.org/pdfs/Real_Estate_Cartel_Study 061906.pdf cited in footnote 13 of the

Complaint contains the quotation alleged in Paragraph 54. Realogy lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 54, and those

allegations are therefore denied.

           55.     With the emergence of brokers who were no longer sub-agents of the seller’s
       broker, but were instead working for the buyer, there was no justification for requiring the
       seller to pay this cost. As one industry participant acknowledged, “[w]ith the demise of
       subagency, there is little reason to keep interbroker compensation. . . . It does not make
       sense for listing brokers to pay buyers’ brokers for the services the latter provides to
       buyers.”17

               FN 17: Larson, supra note 1

       ANSWER: Realogy admits that the document available at

https://www.inman.com/2006/08/15/end-mls-we-know-it/ cited in footnote 1 of the Complaint

contains the quotation alleged in Paragraph 55. Realogy denies the allegations of Paragraph 55.

           56.      Instead of adjusting to this fundamental change in the market – and, in
       particular, the fact that the buyer’s broker was now working for the buyer – the Defendants
       have implemented and enforced a scheme designed to maintain supra-competitive
       commissions and impede lower-priced competition.18 In November 1996, NAR adopted
       the Buyer Broker Commission Rule as part of its Handbook on Multiple Listing Policies.

               FN 18: The NAR, Local Realtor Boards, and MLSs have a long history of
               anticompetitive actions designed to maintain broker commissions and impede
               entry by lower-cost alternatives. NAR’s predecessor, the National Association of


                                                -23-
              Real Estate Exchanges “institutionalized a commission rate norm when it adopted
              its first Code of Ethics in 1913. It stated that `an agent should always exact the
              regular real estate commission prescribed by the board or exchange of which he is
              a member.’” P. Barwick, P. Parag, A. Pathak & M. Wong, Conflicts of Interest
              and the Realtor Commission Puzzle, NAT’L BUREAU OF ECON. RESEARCH,
              4 (2015), https://www.nber.org/papers/w21489.pdf. In 1950, NAR’s code of
              ethics stated that “every Realtor . . . should maintain the standard rates of
              commission adopted by the board and no business should be solicited at lower
              rates.” After a 1950 Supreme Court decision found brokers guilty of price-fixing
              in violation of the Sherman Act, United States v. Nat’l Assn. of Realtors, 339 U.S.
              485, 488, 494-95 (1950), local realtor associations continued to fix prices “for the
              next twenty-eight years” by recommending or suggesting commission rate
              schedules or establishing minimum prices. David Barry, Nine Pillars of the
              Citadel, Report Submitted to the FTC/DOJ Workshop on Competition Policy and
              the Real Estate Industry, 26-27 (2005),
              https://www.justice.gov/sites/default/files/atr/legacy/2005/12/05/213351.pdf.
              Since that time, NAR, its affiliates, and other MLSs have continued to implement
              illegal policies designed to restrain competition. See, e.g., United States v. Realty
              Multi-List, Inc., 629 F.2d 1351 (5th Cir. 1980) (holding that MLS was enforcing
              unreasonable membership criteria restricting access to MLS); Thompson v.
              Metropolitan Multi-List, Inc., 934 F.2d 1566 (11th Cir. 1991) (finding MLS
              requirement restricting access anticompetitive and unlawful); Freeman v. San
              Diego Ass’n of Realtors, 322 F.3d 1133 (9th Cir. 2003) (finding MLS fee for
              access anticompetitive and unlawful); In the Matter of MiRealSource, Inc., No.
              9321 (F.T.C. 2007) (Consent Order regarding MLS rules limiting alternative
              business models); United States v. Nat’l Ass’n of Realtors, No. 05 C 5140, 2006
              WL 3434263 (N.D. Ill. Nov. 27, 2006) (Consent Decree forbidding policies
              adopted by NAR imposing restraints on Virtual Office Websites). The Wall Street
              Journal has reported that “[i]n its own internal documents,” NAR “acknowledges
              that the purpose of state lobbying is to keep competition out and fees high. In an
              April 22 memo to its state affiliates, the national office urged members to keep
              agitating for ‘state laws that are designed to replace competition with regulation.’
              The memo added that ‘Realtors have the right to lobby for legislative and
              regulatory action – even if the effect of such action would be anti-competitive.’”
              The Realtor Racket, supra note 8. As set forth in this complaint, NAR has acted
              with the same animus outside the lobbying context, through imposition and
              enforcement of the Buyer Broker Commission Rule and its agreement that the
              MLS will be made available to brokers who adhere to and enforce these anti-
              competitive restraints.

       ANSWER: Realogy admits that the document available at

https://www.nber.org/papers/w21489.pdf contains the first quotation alleged in footnote 18 of

Paragraph 56. Realogy admits that the document available at




                                              -24-
https://www.justice.gov/sites/default/files/atr/legacy/2005/12/05/213351.pdf contains the second

and third quotations alleged in footnote 18 of Paragraph 56.   Realogy admits that the document

available at https://www.wsj.com/articles/SB112381069428011613 cited in footnote 8 of the

Complaint contains The Realtor Racket quotations alleged in footnote 18 of Paragraph 56.

Realogy lacks knowledge or information sufficient to form a belief as to whether NAR adopted

the Buyer Broker Commission Rule as part of its Handbook on Multiple Listing Policies in

November 1996, and those allegations are therefore denied. The cases cited in footnote 18 of

Paragraph 56, including United States v. Realty Multi-List, Inc., 629 F.2d 1351 (5th Cir. 1980),

Thompson v. Metropolitan Multi-List, Inc., 934 F.2d 1566 (11th Cir. 1991), Freeman v. San

Diego Ass’n of Realtors, 322 F.3d 1133 (9th Cir. 2003), In the Matter of MiRealSource, Inc., No.

9321 (F.T.C. 2007), United States v. Nat’l Ass’n of Realtors, No. 05 C 5140, 2006 WL 3434263

(N.D. Ill. Nov. 27, 2006), are documents that speak for themselves and the allegations regarding

these cases state a legal conclusion to which no response is required. To the extent such a

response is required, Realogy denies the allegations related to the cases included in footnote 18

of Paragraph 56. Realogy denies the remaining allegations of Paragraph 56.

           57.     The NAR Board of Directors, and the Multiple Listing Issues and Policies
       Committee reporting to it, periodically determines whether to modify any policies in the
       Handbook on Multiple Listing Policies (for example, certain changes to MLS policies were
       approved by the Board of Directors and made in 2017 and 2018). The policies that are
       retained (and any modifications thereto) are set forth in new editions of the Handbook on
       Multiple Listing Policies that are issued on or about an annual basis. The Board of
       Directors, and the Handbook on Multiple Listing Policy, have consistently and repeatedly
       retained the Buyer Broker Commission Rule.

       ANSWER: Realogy admits that NAR periodically publishes new editions of the NAR

Handbook. Realogy lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of Paragraph 57, and those allegations are therefore denied.

          58.    In setting forth the MLS terms, NAR has successfully invited the Defendants
       and other coconspirators to participate in the following agreement, combination and


                                               -25-
       conspiracy: They can participate in the MLS, and gain the benefits provided by NAR and
       the MLS, but only if they agree to adhere to and enforce the anticompetitive restraints set
       forth in the Handbook on Multiple Listing Policy.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 58 as they pertain to each of the other Defendants, and those

allegations are therefore denied. Realogy denies the remaining allegations of Paragraph 58.

           59.     NAR’s Handbook on Multiple Listing Policy provides that “Association and
       Association-owned MLSs must conform their governing documents to the mandatory MLS
       policies established by the National Association’s Board of Directors to ensure continued
       status as members boards and to ensure coverage under the master professional liability
       insurance program.”

       ANSWER: Realogy admits that NAR’s 2020 Handbook on Multiple Listing Policy

contains the quotation alleged in Paragraph 59.

           60.     The Handbook states the Buyer Broker Commission Rule as follows: “In filing
       a property with the multiple listing service of an association of REALTORS®, the
       participant of the service is making blanket unilateral offers of compensation to the other
       MLS participants, and shall therefore specify on each listing filed with the service, the
       compensation being offered to the other MLS participants.” The Handbook further states
       that “multiple listing services shall not publish listings that do not include an offer of
       compensation expressed as a percentage of the gross selling price or as a definite dollar
       amount, nor shall they include general invitations by listing brokers to other participants to
       discuss terms and conditions of possible cooperative relationships.”

       ANSWER: Realogy admits that NAR’s 2020 Handbook on Multiple Listing Policy

contains the quotations alleged in Paragraph 60.

           61.     The Buyer Broker Commission Rule shifts a cost to the seller that would be
       paid by the buyer in a competitive market. As the Consumer Federation of America has
       explained, “[i]n a rational pricing system, home sellers and buyer would each pay for real
       estate brokerage services they receive.”19 The Rule, however, imposes a financial
       overcharge on home sellers by requiring them to make a “blanket unilateral offer of
       compensation” to the buyer-broker as a condition of participating on the MLS. 20 As a result
       of the Rule, seller-brokers must make “blanket, unilateral, unconditional offers of
       compensation to their adversarial buyer brokers. Every MLS in the U.S. requires that listing
       brokers offer compensation to buyer brokers.”21 As the Wall Street Journal recently
       reported, “[h]omeowners are required to hire a buying agent if they employ a selling agent
       through a multiple listing service – a potentially illegal tying arrangement under the
       Sherman Anti-Trust Act that keeps buying agents paid though they offer almost no useful
       services.”22


                                               -26-
               FN 19: Brobeck, supra note 2, at 4.

               FN 20: Id. at 3

               FN 21: Douglas R. Miller, Letter to DOJ/FTC, CONSUMER ADVOCATES IN
               AMERICAN REAL ESTATE (CAARE), 5 (2018),
               https://www.ftc.gov/system/files/documents/public_comments/2018/07/00052-
               147606.pdf.

               FN 22: Ryan & Friedland, supra note 4.

       ANSWER: Realogy admits that the document available at http://archives-

financialservices.house.gov/media/pdf/072506sb.pdf cited in footnote 2 of the Complaint

contains the first quotation alleged in Paragraph 61, but denies that it contains the second

quotation alleged in Paragraph 61. Realogy admits that the document available at

https://www.ftc.gov/system/files/documents/public_comments/2018/07/00052-147606.pdf

contains the third quotation alleged in Paragraph 61. Realogy admits that the Wall Street Journal

article available at https://www.wsj.com/articles/when-you-buy-or-sell-a-home-realty-bites-

11551649734 cited in footnote 4 of the Complaint contains the fourth quotation alleged in

Paragraph 61. Realogy denies the allegations of Paragraph 61.

             62.    With the demise of the sub-agency system, there is no pro-competitive
       justification for imposing this overcharge on home sellers. As one commentator has
       written: the practice of “sellers’ brokers specifying the fees that buyers’ brokers charge to
       the latter’s own clients, should be recognized” as “at least an attempt to fix market prices.
       . . . There is no longer any reason to permit listing brokers [i.e., seller-brokers] to set the
       default prices that these competing buyers’ brokers charge to serve their own customers. .
       . . The elimination of interbroker compensation would diminish the ability of traditional
       brokers to frustrate vigorous price competition, and thus likely lead to a dramatic fall in
       broker revenues.”23

               FN 23: Nadel, supra note 11, at 64-65. See also B. Kaufman, Why the Class
               Action Lawsuit Against NAR and the Big Brokers Makes Sense (June 3, 2019),
               https://www.inman.com/2019/06/03/why-the-class-action-lawsuit-against-
               nar%20-and-the-big-brokers-makes%20sense/ (recent article by real estate broker
               explaining that the buyer-broker commission has been “locked in” at 2.5 – 3
               percent).




                                                -27-
       ANSWER: Realogy admits that “A Critical Assessment of the Traditional Residential

Real Estate Broker Commission Rate Structure” cited in footnote 11 of the Complaint contains

the quotation alleged in Paragraph 62. Realogy admits that the document available at

https://www.inman.com/2019/06/03/why-the-class-action-lawsuit-against-nar%20-and-the-big-

brokers-makes%20sense/ contains the quotation alleged in footnote 23 of Paragraph 62.

Realogy denies the allegations of Paragraph 62.

           63.     Further, by requiring that this be a “blanket” offer, the Rule compels home
       sellers to make this financial offer without regard to the experience of the buyer-broker or
       the services or value they are providing. The same fee must be offered to a new buyer-
       broker with little or no experience, as that offered to a buyer-broker with many years of
       experience. As a result, there is a significant level of uniformity in the payments that sellers
       must pay to buyer-brokers. “One implication of fairly uniform rates is that there is little or
       no relationship between commission level and service quality. Skilled, experienced agents
       and brokers charge about the same price as agents with little experience and limited
       knowledge of how to best serve the consumer clients. In a price-competitive market, less
       experienced and less skilled agents would be offering consumers lower commission rates,
       but we know of no compelling evidence that they are doing so.”24

               FN 24: Brobeck, supra note 6, at 3.

       ANSWER: Realogy admits that the document available at https://consumerfed.org/wp-

content/uploads/2018/06/CFA-comments-DOJ-FTC-public-workshop-on-competition-issues.pdf

cited in footnote 6 of the Complaint contains the quotation alleged in Paragraph 63. Realogy

denies the allegations of Paragraph 63.

           64.     Because the blanket offer must be made available to every buyer-broker using
       the MLS (i.e., virtually all buyer-brokers), and can be compared to the blanket offers that
       every other seller-broker must post to participate on the MLS, the Rule is designed to create
       tremendous pressure on sellers to offer the high, standard commission that has long been
       maintained in this industry. Seller-brokers know that if the published, blanket offer is less
       than the standard commission, many buyer-brokers will “steer” home-buyers to the
       residential properties that provide the higher standard commission. As discussed in more
       detail below, the prevalence of such steering has been widely reported in government
       reports, economic research and the trade press and is well understood by NAR, the
       Corporate Defendants, and their co-conspirators. Indeed, according to course materials
       provided at Keller Williams University, offering less than three percent in buyer-broker
       commission on an MLS “will reduce the number of willing and qualified buyers that will
       see your home.”


                                                -28-
       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 64 as they pertain to each of the other Defendants, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 64.

            65.    The entirely foreseeable result of the Buyer Broker Commission Rule is that the
       “blanket” offers of compensation to buyer-brokers are overwhelmingly made at or near the
       high level that prevails in the industry and Defendants are acting to sustain. The Consumer
       Federation of America has explained, “Typically, on either a 5% or 6% commission, 3%
       will be offered to brokers with buyer clients, and that commission split is disclosed to
       brokers on real estate firm and multiple listing service databases.” The listing of the 3%
       split “then acts as a powerful force to discourage lower splits of 2% or even 1% because
       listing brokers, and their sellers, fear that properties carrying these lower splits will not be
       shown [sic]. As a result, “a listing broker lists a split below” the standard industry level “at
       their, and their clients’, peril because of the risk that traditional brokers working with
       buyers will avoid this property. . . . This informal discrimination against price competitors
       is the most important factor that allows dominant brokers to maintain high and uniform
       prices.”25

               FN 25: Brobeck, supra note 2, at 3-4.

       ANSWER: Realogy admits that Paragraph 65 of the Complaint purports to quote the

Consumer Federation of America, but the quoted source is not provided and therefore Realogy

cannot admit or deny the accuracy of the alleged first, second, and third quotations. Realogy

admits that the document available at http://archives-

financialservices.house.gov/media/pdf/072506sb.pdf cited in footnote 2 of the Complaint

contains the last quotation alleged in Paragraph 65. Realogy denies the allegations of Paragraph

65.

           66.     Defendant Keller Williams, for example, instructs seller-brokers to tell home
       sellers that “[t]he standard real estate commission has stabilized, over the years, at right
       around 6 percent” and that “[y]ou’re putting yourself at a disadvantage competitively when
       you reduce your commission.” This is a message that Keller Williams has also broadcast
       to the entire industry, including its purported competitor brokerages. At a major industry
       event in 2016, the CEO of Keller Williams disclosed the actual commissions it was
       charging (5.37% the year before, including a buyer-broker commission of 2.71%), and
       reported a statement by a discounter that offering a lower rate was giving away money.




                                                -29-
       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 66 as they pertain to Defendant Keller Williams, and those

allegations are therefore denied.

           67.    The Buyer Broker Commission Rule facilitates anticompetitive steering away
       from brokers who deviate significantly from “the standard real estate commission” by
       enabling buyer-brokers to identify and compare the buyer-broker compensation offered by
       every seller in the MLS and then steer clients to homes offering higher commissions. As
       one commentator has explained: “[t]he effects of steering, and its efficiency in curtailing
       price competition because of the importance of cooperating in the residential real estate
       industry, have been widely discussed. Brokers are able to engage in steering because ‘an
       MLS listing gives brokers information on the commission that will be paid to the broker
       who brings the buyer to that property.’”26

               FN 26: Bradford W. Muller, Encouraging Price Competition Among New
               Jersey’s Residential Real Estate Brokers, 39 SETON HALL L. REV. 665, 682-
               683, 683 n.100 (2009). See also Barwick, Pathak & Wong, supra note 18, at 1
               (“In the conventional compensation arrangement where sellers pay for the
               commissions of their listing agents and potential buyers’ agents, the latter have an
               incentive to prioritize properties that offer higher commissions. This kind of
               steering is thought to lead to uniformly high commissions.”)

       ANSWER: Realogy admits “Encouraging Price Competition Among New Jersey’s

Residential Real Estate Brokers” contains the quotation alleged in Paragraph 67. Realogy admits

that the document available at https://www.nber.org/papers/w21489.pdf cited in footnote 18 of

the Complaint contains the quotation alleged in footnote 26 of Paragraph 67. Realogy denies

the allegations in Paragraph 67.

           68.      By encouraging and facilitating steering, the Buyer Broker Commission Rule
       deters downward departures from the standard commission and enables brokers to avoid
       doing business with or otherwise retaliate against buyer-brokers who try to compete by
       offering significant discounts. One discounter recently explained in an FTC/DOJ workshop
       that after it offered a lower commission on the MLS, “[w]e’ve had bricks thrown through
       car windows. We’ve had our cars egged. We’ve had hate mail sent to our sellers.” The
       discounter estimated that “40% of agents will go out of their way, above and beyond, and
       push hard not to show or sell your home if you don’t offer a 2.8% or 3% commission.” 27
       As another commentator has explained: “Essentially, the MLS listing acts as a tool which
       competing brokers can use to help enforce a near-uniform commission rate and drive out
       discounters.”28




                                               -30-
               FN 27: Statement of Joshua Hunt, What’s New in Residential Real Estate
               Brokerage Competition – An FTC-DOJ Workshop (Segment 2), FTC, 7 (2018),
               https://www.ftc.gov/system/files/documents/videos/whats-new-residential-real-
               estate-brokerage-competition-part-2/ftc-
               doj_residential_re_brokerage_competition_workshop_transcript_segment_2.pdf.

               FN 28: Muller, supra note 28, n.100 (emphasis added). See also Barwick, Pathak
               & Wong, supra note 18, at 1 (“In the conventional compensation arrangement
               where sellers pay for the commissions of their listing agents and potential buyers’
               agents, the latter have an incentive to prioritize properties that offer higher
               commissions. This kind of steering is thought to lead to uniformly high
               commissions.”)

       ANSWER: Realogy admits that the document available at

https://www.ftc.gov/system/files/documents/videos/whats-new-residential-real-estate-brokerage-

competition-part-2/ftc-

doj_residential_re_brokerage_competition_workshop_transcript_segment_2.pdf contains the

first and second quotations alleged in Paragraph 68. Realogy admits “Encouraging Price

Competition Among New Jersey’s Residential Real Estate Brokers” cited in footnotes 26 and 28

of the Complaint contains the third quotation alleged in Paragraph 68. Realogy admits that the

document available at https://www.nber.org/papers/w21489.pdf cited in footnote 18 of the

Complaint contains the quotation alleged in footnote 28 of Paragraph 68. Realogy denies the

allegations in Paragraph 68.

           69.      Thus, in his 2016 presentation to competing brokerages and other participants
       at a major industry event, Defendant Keller William’s CEO reported that his firm’s
       research had found that “[l]imited service, discount broker, market share in the United
       States, is at an all-time low,” and he enthusiastically reported that efforts to gain business
       by offering discounted commissions had become “irrelevant.”

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 69 as they pertain to Defendant Keller Williams, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 69.

          70.     The Defendant Corporations’ franchisees and brokers, and other co-
       conspirators, have also utilized software technology to help facilitate steering based on


                                               -31-
       MLS commission data and to impede buyers from learning about properties that offer
       discount buyer-broker commissions. For example, NAR’s affiliate, the Greater Las Vegas
       Association of Realtors (“GLVAR”) uses for its MLS a software program called Matrix,
       which was designed and sold by CoreLogic. CoreLogic provides software and data services
       to most, if not all, of the Covered MLSs. Matrix allows brokers to provide tailored
       electronic listings to their buyer clients. Matrix automatically generates and regularly sends
       emails to buyer clients that describe properties for sale that match their search criteria.
       When brokers set up the Matrix program for their buyer clients, one of the fields in the
       software allows the brokers to filter listings according to the value of the buyer-broker
       commission being offered. In other words, brokers can program the software to only send
       property listings to buyers that promise buyer-broker commissions above a specified value.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 70 as they pertain to the other Defendants, other unnamed

coconspirators, and other non-parties, and those allegations are therefore denied. Realogy denies

the remaining allegations in Paragraph 70.

           71.     GLVAR elected to adopt a version of the Matrix software that permitted brokers
       to exclude properties offering discount buyer-broker commissions from Matrix-generated
       emails to buyer clients. A not insignificant number of franchisees and brokers of the
       Corporate Defendants in Greater Las Vegas (and potentially other markets) have trained
       their realtors to insert 2.5 percent or higher as the minimum permissible buyer-broker
       commission when using the Matrix system to send property listings to buyer clients. As a
       consequence, unbeknownst to them, buyer clients of those realtors often do not receive
       Matrix-generated emails that include properties offering a buyer-broker commission of less
       than 2.5 percent or higher, even if that property perfectly matches the buyers’ search
       criteria.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 71 as they pertain to the other Defendants, and other non-

parties, and those allegations are therefore denied. Realogy denies the remaining allegations in

Paragraph 71.

            72.    The United States Department of Justice’s Antitrust Division is now actively
       “investigating potentially anti-competitive practices in the residential real estate brokerage
       business, with a focus on compensation to brokers and restrictions on their access to
       listings.”29 The Antitrust Division has recently served Civil Investigative Demands
       (“CIDs”) pursuant to its investigation into “[p]ractices that may unreasonably restrain
       competition in the provision of residential real-estate brokerage services.”30 For example,
       a CID served on CoreLogic directs it to produce “all documents relating to any MLS
       member’s search of, or ability to search, MLS listings on any of the Company’s multiple


                                               -32-
       listing platforms, based on (i) the amount of compensation offered by listing brokers to
       buyer brokers; or (ii) the type of compensation, such as a flat fee, offered by listing brokers
       to buyer brokers.”31

               FN 29: David McLaughlin & Patrick Clark, U.S. Opens Antitrust Probe of Real
               Estate Brokerage Industry, BLOOMBERG (May 22, 2019),
               https://www.bloomberg.com/news/articles/2019-05-22/u-s-opens-antitrust-probe-
               of-real-estate-brokerage-industry.

               FN 30: Civil Investigative Demand to CoreLogic, U.S. Dep. of Just., No. 29938
               (dated May 16, 2019).

               FN 31: Id.

       ANSWER: Realogy admits that the document available at

https://www.bloomberg.com/news/articles/2019-05-22/u-s-opens-antitrust-probe-of-real-estate-

brokerage-industry contains the first quotation alleged in Paragraph 72. Realogy admits that it is

aware that the United States Department of Justice (“DOJ”) has been engaged in an investigation

that touches in some way on the residential real estate industry and that the DOJ has issued CIDs

in connection with that investigation. Realogy affirmatively asserts that it has not been the target

of any such DOJ investigation. Realogy lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 72, and those allegations are

therefore denied.

           73.     The Buyer Broker Commission Rule’s facilitation of steering is also magnified
       by the Rule’s requirement that the compensation that home sellers offer to buyer-brokers
       on MLSs must be offered as a percentage of the gross selling price or a definite dollar
       amount and by the Rule’s prohibition on “general invitations by listing [i.e., seller] brokers
       to other participants to discuss terms and conditions of possible cooperative relationships.”
       By requiring that offers of compensation be expressed in specific dollar or percentage
       terms, the Rule ensures that buyer-brokers can easily compare the financial compensation
       offered to them by home sellers and steer buyers away from properties offering materially
       less than the “standard real estate commission.”32

               FN 32: Lawrence White, from the Stern School of Business at New York
               University, has explained that “a fixed percentage fee announced by most or all
               brokers in a metropolitan area prevents the inherent quality differences that surely
               exist among brokers from being rewarded. It has frequently been noted that sellers
               that are attempting to coordinate their pricing behavior at above-competitive


                                                -33-
               levels will usually favor simple pricing schedules over more complex ones, even
               if this simplicity means that quality differences go unrewarded.” Laurence J.
               White, The Residential Real Estate Brokerage Industry: What Would More
               Vigorous Competition Look Like, Stern School of Business, 8 (2006) (Revised
               Draft).

       ANSWER: Realogy admits that “The Residential Real Estate Brokerage Industry: What

Would More Vigorous Competition Look Like” contains the quotations alleged in Paragraph 73.

Realogy denies the allegations in Paragraph 73.

           74.     By encouraging and facilitating steering, and adherence to the “standard real
       estate commission,” the Buyer Broker Commission Rule deters downward departures from
       the standard commission and enables brokers to avoid doing business with or otherwise
       retaliate against buyer-brokers who try to compete by offering significant discounts.

       ANSWER: Realogy denies the allegations in Paragraph 74.

           75.     The anticompetitive effects of the Buyer Broker Commission Rule are further
       magnified by the fact that neither the buyer nor the seller is even permitted to view the
       universe of buyer-broker commission terms and thus is unlikely to know whether the
       buyer-broker is engaged in steering to higher commission properties. The MLSs utilize
       hidden fields that only realtors (i.e., brokers) subscribed to the MLS can see. Two of these
       hidden fields address compensation to buyer-brokers. The first field consists of the
       unilateral offer of buyer-broker commission that must be supplied as a condition of listing
       a home on the MLS. The second field is called “private remarks,” and seller-brokers often
       include additional financial incentives for buyer-brokers in the “private remarks” field. For
       example, one “private remark” offered buyer-brokers a vacation in Mexico if the buyer-
       broker purchased three homes from the seller-broker.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations regarding MLSs in Paragraph 75, and those allegations are therefore

denied. Realogy denies the remaining allegations in Paragraph 75.

           76.     Sellers and buyers (and the general public) are precluded from accessing the
       hidden fields and seeing the universe of buyer-broker commissions and other financial
       incentives being offered on the MLS. NAR’s Handbook on Multiple Listing Policy states:
       “Any information provided by the Multiple Listing Service to the Participants shall be
       considered official information of the service. Such information shall be considered
       confidential and exclusively for the use of Participants and real estate licensees affiliated
       with such Participants and those Participants who are licensed or certified by an appropriate
       state regulatory agency to engage in the appraisal of real property and licensed or certified
       appraisers affiliated with such Participants.”



                                               -34-
       ANSWER: Realogy admits the NAR’s 2020 Handbook on Multiple Listing Policy

contains the quotation alleged in Paragraph 76. Realogy lacks knowledge or information

sufficient to form a belief as to the truth of the allegations regarding MLSs in Paragraph 76, and

those allegations are therefore denied. Realogy denies the remaining allegations in Paragraph

76.

          77.     NAR has also instituted a series of rules which ensure that commission offers
       and private remarks are not disclosed through data sharing agreements with third-party
       websites or other MLS syndication services.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 77, and those allegations are therefore denied.

           78.    Simultaneously, the NAR rules mandate price information sharing among
       brokers through its MLS rules. This type of one-way information exchange agreement
       prevents price competition that benefits consumers while allowing brokers to put upward
       pressure on pricing and to punish brokers who deviate downwards. Moreover, because
       home sellers and homebuyers, unlike brokers, do not have access to the universe of
       “blanket unilateral offers of compensation” being made to buyer-brokers, their ability to
       detect steering by buyer-brokers is significantly impeded. As one commentator has
       explained, “Buyers are never aware they are being steered. The buyer agent makes a
       selection of homes to show, and since the public sources of homes never shows the
       commission offered, buyers are never aware when their agents select out the homes with
       lower priced commission offerings.”33

               FN 33: Magura, supra note 27, at n.21. See also Peng Liu & Richard Weidel III,
               Compensation Structure of Buyer Brokers and Residential Real Estate
               Transactions, 7 CORNELL REAL ESTATE REV. 74, 79 (2009) (“The ability to
               `steer’ clients is aided by the practice of never publicly showing the commission
               rate offered. Only licensed real estate agents have access to the commission rate
               information, such that a consumer would never know that a broker screened
               listings based on commission rates.”).

       ANSWER: Realogy admits that Paragraph 78 of the Complaint purports to quote

portions from a source “Magura,” but no such source is contained in footnote 27 of the

Complaint or in the remainder of the Complaint. Because this source is not accessible, Realogy

cannot admit or deny the accuracy of the alleged quote. Realogy admits “Compensation

Structure of Buyer Brokers and Residential Real Estate Transactions” contains the quotation


                                                -35-
alleged in footnote 33 of Paragraph 78. Realogy lacks knowledge or information sufficient to

form a belief as to the truth of the allegations as they pertain to Defendant NAR in Paragraph 78,

and those allegations are therefore denied. Realogy denies the remaining allegations of

Paragraph 78.

           79.     This obfuscation is compounded by NAR’s ethical rule expressly permitting
       buyer-brokers to tell buyers that their services are free. NAR’s Code of Ethics Standard
       12-2 states that “REALTORS may represent their services as ‘free’ or without cost if they
       expect to receive compensation from a source other than their client provided that the
       potential for the REALTOR to obtain a benefit from a third party is clearly disclosed at the
       same time.” Because buyer-brokers governed by NAR rules technically receive their
       compensation from listing brokers, those buyer-brokers can always tell their buyer clients
       that their services are free. As a result, “most buyers . . . don’t really think that they’re
       paying anything for their brokerage services.”34

                FN 34: Statement of Stephen Brobeck, What’s New in Residential Real Estate
                Brokerage Competition – And FTC-DOJ Workshop (Segment 3), FTC, 9 (2018),
                https://www.ftc.gov/system/files/documents/videos/whats-new-residential-real-
                estate-brokerage-competition-part-3/ftc-
                doj_residential_re_brokerage_competition_workshop_transcript_segment_3.pdf.
                See also Nadel, supra note 11, at 22 (explaining that most home buyers “have
                accepted the pervasive myth that their brokers’ services cost them nothing, thus
                reducing the incentive to negotiate over fees”).

       ANSWER: Realogy admits NAR’s 2019 Code of Ethics contains Standard 12-2 as

alleged in the first quote in Paragraph 79. Realogy admits that that the document available at

https://www.ftc.gov/system/files/documents/videos/whats-new-residential-real-estate-brokerage-

competition-part-3/ftc-

doj_residential_re_brokerage_competition_workshop_transcript_segment_3.pdf contains the

second quotation alleged in Paragraph 79. Realogy admits the article “A Critical Assessment of

the Traditional Residential Real Estate Broker Commission Rate Structure” cited in footnote 11

of the Complaint contains the quotation alleged in footnote 34 of Paragraph 79. Realogy lacks

knowledge or information sufficient to form a belief as to the truth of the allegations as they




                                                -36-
pertain to Defendant NAR in Paragraph 79, and those allegations are therefore denied. Realogy

denies the remaining allegations of Paragraph 79.

           80.    By disingenuously marketing their services as free, buyer-brokers are able to
       discourage home buyers from (1) engaging in any negotiations over buyer-broker
       commissions and (2) searching for alternative buyer-brokers who might offer discounts or
       rebates from the commissions they receive.

       ANSWER: Realogy denies the allegations contained in Paragraph 80.

           81.     The Defendants’ anticompetitive restraints have had their intended effect of
       diminishing price competition and stabilizing and fixing the buyer-broker charges imposed
       on home sellers at or near the “standard real state commission” level and—because the
       actual dollar charge is calculated as a percentage of rising home prices—substantially
       elevating the actual overcharge. In 2006, the Consumer Federation of America warned that
       “for decades, the dominant real estate firms and their trade association have tried, with
       much success, to maintain high, uniform prices within different geographic areas.”35 That
       conclusion remains true today, as these overcharges have varied within a limited range and
       are typically imposed with little or no regard to the quality of the buyer-broker, the work
       involved, the value of the house being sold, or prevailing market conditions.

               FN 35: Brobeck, supra note 2, at 2.

       ANSWER: Realogy admits the document available at http://archives-

financialservices.house.gov/media/pdf/072506sb.pdf cited in footnote 2 of the Complaint

contains the quotation alleged in Paragraph 81. Realogy denies the allegations in Paragraph 81.

           82.    Although NAR has widely claimed that real estate commissions are
       “negotiable,” this claim disregards the adverse market impact of the conspiracy’s
       anticompetitive restraints that impede effective negotiation. For the home seller, this is the
       case for many reasons including, but not limited to, the following.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations as they pertain to Defendant NAR in Paragraph 82, and those allegations

are therefore denied. Realogy denies the remaining allegations of Paragraph 82.

            83.     First, the conspiracy’s actions have the purpose and effect of elevating the
       baseline for any negotiations that could follow. Thus, just as an unlawful agreement to fix
       list prices (or an agreement to increase price announcement terms) is potentially subject to
       negotiation by some purchasers, the conspiracy’s actions are anticompetitive and unlawful
       because they elevate the base-line for negotiations.



                                               -37-
       ANSWER: Paragraph 83 is a legal conclusion to which no response is necessary. To

the extent a response is required, Realogy denies the allegations of Paragraph 83.

           84.    Second, by requiring sellers to make unilateral blanket offers of buyer-broker
       compensation as a precondition for listing properties on MLSs, the Buyer Broker
       Commission Rule compels sellers to offer high buyer-broker commissions to attract
       potential buyers. Sellers who attempt to negotiate down the amount of buyer-broker
       commission to be offered on an MLS are customarily informed by seller-brokers that
       reducing that amount will result in materially fewer potential buyers learning about or
       viewing the property for sale.

       ANSWER: Realogy denies the allegations of Paragraph 84.

           85.    In fact, seller-brokers are trained to dissuade home sellers from
       reducing the buyer-broker commission. For example, Defendant Keller Williams operates
       Keller Williams University to train its realtors, and some courses at Keller Williams are
       mandatory. One of the course materials provided to enrollees is a “Script Catalog” for
       “Working with Sellers,” which consists of a collection of recommended scripts for listing
       brokers to use when communicating with sellers. The “Script Catalog” includes the
       following recommended script:




                                               -38-
       ANSWER: Realogy lacks knowledge or information sufficient to form a belief

regarding the allegations in Paragraph 85 as they pertain to Defendant Keller Williams, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 85.

           86.     Third, because NAR requires the seller-broker to make a financial offer to the
       buyer-broker, sellers will build this cost into the total commission they charge the seller.
       Because the total commission is then a term of contract between the home seller and the
       seller-broker, NAR has created a “Catch 22” and warns MLS participants that actions by
       the buyer-broker to reduce the total commission could constitute unlawful interference with
       contract. As a result, if the buyer negotiates a lower commission with a buyer-broker, the
       seller’s agent is still permitted to charge and receive the full amount of the originally
       negotiated commission from the seller.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief

regarding the allegations in Paragraph 86 as they pertain to Defendant NAR, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 86.

            87.    Fourth, as explained above, the NAR Code of Ethics permits buyer-brokers to
       tell buyers that their services are free to the homebuyer. As a result, homebuyers are
       effectively told they have no reason to seek a reduction in the buyer-broker commission.

       ANSWER: Realogy denies the allegations in Paragraph 87.

           88.     Fifth, NAR has taken additional actions to restrain such negotiations even
       further. NAR’s ethical rules (and subsequent interpretations) expressly prohibit buyer-
       brokers from attempting to reduce buyer-broker commissions offered on MLSs through the
       submission of purchase offers. NAR’s Standard of Practice 16-16 states: “REALTORS,
       acting as subagents or buyer/tenant representatives or brokers, shall not use the terms of an
       offer to purchase/lease to attempt to modify the listing broker’s offer of compensation to
       subagents or buyer/tenant representatives or brokers nor make the submission of an
       executed offer to purchase/lease contingent on the listing broker’s agreement to modify the
       offer of compensation.” In other words, it is an unequivocal violation of NAR’s ethics rules
       for a buyer-broker to even present an offer to a seller that is conditional on the seller
       reducing the buyer-broker commission.

       ANSWER: Realogy admits that NAR’s 2020 Standard of Practice 16-16 contains the

quotation alleged in Paragraph 88. Realogy lacks knowledge or information sufficient to form a

belief regarding the allegations in Paragraph 88 as they pertain to Defendant NAR, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 88.



                                               -39-
           89.     NAR’s Case Interpretations not only underscore the prohibition on purchase
       offers that reduce buyer-broker commissions, but also illogically instruct buyer-brokers
       who seek to modify buyer-broker commissions to attempt those modifications before even
       showing the property to any potential buyers. NAR’s Case Interpretation #16-15 states:
       “The Hearing Panel’s decision noted that REALTOR® B was indeed entitled to negotiate
       with REALTOR® A concerning cooperating broker compensation but that such
       negotiation should be completed prior to the showing of the property by Realtor® B. The
       decision indicated that REALTOR® B was entitled to show property listed by
       REALTOR® A on the terms offered by the listing broker in the MLS.” (Emphasis added).
       By requiring buyer-brokers seeking to reduce buyer-broker commissions to request those
       reductions prior to even showing the property to a potential buyer, NAR forecloses
       virtually all negotiation over the buyer-broker commission. That requirement implausibly
       contemplates that a buyer-broker will unilaterally contact a selling-broker to request a
       reduction to the buyer-broker commission before a potential buyer has even seen, let alone
       expressed an interest in purchasing, the property. Furthermore, even in such highly unusual
       circumstances, the seller-broker is permitted by NAR rules to respond to the request by
       reducing the buyer-broker commission but simultaneously increasing the seller-broker’s
       commission by the amount of the reduction, thereby boosting the potential compensation
       to the seller-broker without altering the total commission that the seller has already
       contractually agreed to pay.

       ANSWER: Realogy admits that NAR’s 2020 Case Interpretation 16-15 contains the

quotation alleged in Paragraph 89. Realogy lacks knowledge or information sufficient to form a

belief regarding the allegations in Paragraph 89 as they pertain to Defendant NAR, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 89.

           90.     NAR’s rules also restrain negotiation of the buyer-broker commission
       by providing that after the seller has received purchase offers, the seller-broker is
       prohibited from attempting to unilaterally modify the buyer-broker commission that was
       offered on the MLS. NAR Standard of Practice 3-2 states: “Any change in compensation
       offered for cooperative services must be communicated to the other REALTOR® prior to
       the time that REALTOR® submits an offer to purchase/lease the property. After a
       REALTOR® has submitted an offer to purchase or lease property, the listing broker may
       not attempt to unilaterally modify the offered compensation with respect to that cooperative
       transaction.” As a result, a seller cannot respond to a purchase offer with a counteroffer
       that is conditional on reducing the buyer-broker commission. Nor can the seller, after
       receiving purchase offers, decide to unilaterally reduce the buyer-broker commission
       offered on the MLS. Indeed, MLSListings Inc., one of the largest MLSs in Northern
       California, states the following on its website to help explain the governing NAR rules:

              Can I change my offer of compensation that I had offered to the cooperating
              agent in the MLS after the agent produces an offer signed by the buyer?




                                              -40-
               No. In no event shall the listing broker revoke or modify the offer of compensation
               later than the time the cooperating broker produces a prospective buyer who has
               signed an offer to purchase the property for which the compensation has been
               offered through the MLS (9.8).

       ANSWER: Realogy admits that NAR 2020 Standard of Practice 3-2 contains the

quotation alleged in Paragraph 90. Realogy lacks knowledge or information sufficient to form a

belief regarding the allegations of Paragraph 90 as they pertain to Defendant NAR and

MLSListings, Inc., and those allegations are therefore denied. Realogy denies the remaining

allegations in Paragraph 90.

           91.     NAR has imposed yet another restraint on negotiation by interpreting its rules
       to make it unethical for a buyer-broker to urge the buyer to negotiate directly with the seller
       to reduce commissions. As the vast majority of homebuyers have limited or no familiarity
       with this market (and, as noted above, are told that the buyer-broker’s services to them are
       “free”), imposing such a restriction on the ability of their fiduciary to take any action
       encouraging such negotiation, further restrains such negotiations.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief

regarding the allegations in Paragraph 91 as they pertain to Defendant NAR, and those

allegations are therefore denied. Realogy denies the remaining allegations in Paragraph 91.

           92.     In light of the foregoing restraints, it is not surprising that downward negotiation
       of the buyer-broker commission is extremely limited and the buyer-broker commission has
       been maintained at a supra-competitive level (and substantially increased in actual dollars
       charged) for many years. Indeed, seller-brokers who initially list property with a buyer-
       broker commission at 2.5% or above almost always stay at a high commission rate (and, if
       a seller-broker who initially offers a lower buyer-broker commission decides to change the
       amount, the change ordinarily involves imposition of an increased buyer-broker
       commission).

       ANSWER: Realogy denies the allegations in Paragraph 92.

           93.     In short, the Buyer Broker Commission Rule adopted, implemented and
       enforced by the conspiracy has achieved exactly what it is designed to do: it has imposed
       significant overcharges on home sellers, it has maintained (and even increased) those
       overcharges over time notwithstanding technology changes that should have substantially
       reduced commissions, and it has significantly impeded the ability of lower-cost alternatives
       to create a more competitive marketplace.

       ANSWER: Realogy denies the allegations in Paragraph 93.


                                                -41-
VII.   NAR HAS REQUIRED LOCAL ASSOCIATIONS TO AGREE TO THESE
       ANTICOMPETITIVE RESTRAINTS

           94.     NAR successfully requires its members, including state and local realtor
       associations, as well as non-member brokers and individual realtors operating in areas with
       MLSs owned by local realtor associations, to fully comply with the above anticompetitive
       rules, and with other rules contained in the NAR Handbook on Multiple Listing Policy and
       the NAR Code of Ethics.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief

regarding the allegations of Paragraph 94 concerning NAR’s alleged success in achieving

compliance with the rules contained in its Handbook and NAR’s Code of Ethics, and those

allegations are therefore denied. Realogy denies the remaining allegations of Paragraph 94.

          95.      NAR requires its members that own an MLS to comply with the mandatory
       provisions in NAR’s Handbook on Multiple Listing Policy and with NAR’s Code of Ethics.
       The Handbook states that an agreement by an association for the establishment of an MLS
       must include “roles and responsibilities of each association for enforcement of the Code of
       Ethics” and the “intent of the multiple listing service(s) to operate in compliance with the
       multiple listing policies of the National Association.”

       ANSWER: Realogy admits that NAR’s 2020 Handbook contains the phrases in

quotations alleged in Paragraph 95. Realogy lacks knowledge or information sufficient to form a

belief regarding the allegations of Paragraph 95 as they pertain the Defendant NAR, and those

allegations are therefore denied. Realogy denies the remaining allegations of Paragraph 95.

            96.     NAR threatens its individual and associational members with expulsion for
       failing to comply with the Code of Ethics. NAR’s Code of Ethics states that “[a]ny Member
       Board which shall neglect or refuse to maintain and enforce the Code of Ethics with respect
       to the business activities of its members may, after due notice and opportunity for hearing,
       be expelled by the Board of Directors from membership in the National Association.”

       ANSWER: Realogy admits NAR’s 2020 Code of Ethics and Arbitration Manual

contains the quotation alleged in Paragraph 96. Realogy lacks knowledge or information

sufficient to form a belief regarding the allegations of Paragraph 96 as they pertain the Defendant

NAR, and those allegations are therefore denied.




                                               -42-
           97.     A local realtor association owns each of the Covered MLSs, and those realtor
       associations are required by NAR to ensure that its MLS and the MLS’s participants adhere
       to the mandatory provisions in NAR’s Handbook on Multiple Listing Policy. Thus, each
       local realtor association and MLS agrees to the anticompetitive restraints challenged
       herein, and plays a central role in implementation and enforcement of those restraints.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief

regarding the allegations of Paragraph 97, and those allegations are therefore denied.

            98.    Because access to the Covered MLSs, and other MLSs, is a commercial
       necessity for all brokers and individual realtors, all brokers and individual realtors must
       comply with the mandatory provisions in NAR’s Handbook. Without access to a local
       MLS, including the Covered MLSs, a broker or agent would be unable to list properties for
       sale in the centralized database or receive offers of compensation for finding a buyer for a
       listed property.

       ANSWER: Realogy admits that if a broker or agent were denied access to an MLS, then

that broker or agent could not list properties for sale on that MLS. Realogy denies the remaining

allegations of Paragraph 98.

           99.    NAR has established and disseminated model rules for local realtor
       associations, and for the MLSs that these local associations own and operate, and those
       model rules require adherence to both NAR’s Code of Ethics and the Handbook on
       Multiple Listing Policy.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 99, and those allegations are therefore denied.

            100. One of the many benefits NAR provides to its realtor associations and the MLSs
       owned by those associations is professional liability insurance. To be eligible for this
       insurance, realtor associations and their MLSs must comply with the mandatory provisions
       in the Handbook on Multiple Listing Policy. NAR threatens to withhold these valuable
       insurance benefits from realtor associations and MLSs that fail to comply with these
       mandatory provisions. NAR’s Handbook states that “[t]hose associations or multiple
       listing services found by the National Association to be operating under bylaws or rules
       and regulations not approved by the National Association are not entitled to errors and
       omissions insurance coverage and their charters are subject to review and revocation.”

       ANSWER: Realogy admits NAR’s 2020 Handbook contains the quotation alleged in

Paragraph 100. Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 100, and those allegations are therefore denied.


                                               -43-
           101. NAR reviews the governing documents of its local realtor associations to ensure
       compliance with its rules. NAR requires its local realtor associations to demonstrate their
       compliance with these rules by periodically sending their governing documents to NAR
       for review.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 101, and those allegations are therefore denied.

VIII. CORPORATE DEFENDANTS PARTICIPATE IN, FACILITATE, AND
      IMPLEMENT THE CONSPIRACY

            102. The Corporate Defendants have agreed to adopt, promote, implement, and
       enforce the Buyer Broker Commission Rule through their intimate involvement in NAR
       governance and imposition of NAR rules on local real estate associations and the Corporate
       Defendants’ affiliated franchisees, brokers and employees. By participating in an
       association which prevents member institutions from allowing their associates to compete
       with each other for commissions—and agreeing to follow and enforce its anticompetitive
       rules—the Corporate Defendants have joined the conspiracy and have played a central role
       in its implementation and enforcement.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 102 as they pertain to each of the other Corporate

Defendants, and those allegations are therefore denied. Realogy denies the remaining allegations

of Paragraph 102.

           103. The Corporate Defendants participate in, implement, and facilitate the
       conspiracy in at least four ways: (1) Defendants’ executives and franchisee representatives
       attend NAR meetings, supervise NAR’s operations, and review and vote on NAR rules;
       (2) Defendants and their franchisees assist in NAR’s enforcement of the rules; (3)
       Defendants and/or their franchisees participate in local realtor associations that have
       adopted and enforced NAR’s rules, including the Buyer Broker Commission Rule; and (4)
       Defendant require [sic] their franchisees and realtors to join NAR and the MLSs and
       comply with NAR rules, including the Buyer Broker Commission Rule.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 103 as they pertain to each of the other Corporate

Defendants, and those allegations are therefore denied. Realogy denies the remaining allegations

of Paragraph 103.




                                               -44-
           104. First, representatives from each of the Corporate Defendants and their
       franchisees regularly attend biannual NAR meetings and hold leadership positions in the
       organization. Senior executives of the Corporate Defendants have served on NAR’s
       governing board of directors. For example, both Ronald J. Peltier, the Executive Chairman
       of HomeServices of America, and Nancy Nagy, CEO of Berkshire Hathaway
       HomeServices KoenigRubloff Realty Group, currently serve as directors of NAR, and
       Bruce Aydt, Senior Vice President and General Counsel of Berkshire Hathaway
       HomeServices Alliance Real Estate, is the former Chair of NAR’s Professional Standards
       Committee. Executives of franchisees and other affiliates of the Corporate Defendants also
       dominated the 2018 eight-person Leadership Team that managed NAR’s day-to-day
       operations. For example, the immediate past President of NAR, Elizabeth Mendenhall, is
       the CEO of RE/MAX Boone Realty in Columbia, Missouri. The President of NAR is John
       Smaby, a sales agent at Edina Realty, which is a HomeServices of America company.
       NAR’s Vice President of Association Affairs, Colleen Badagliacco, is an agent for Legacy
       Real Estate & Associates, which is a franchisee of a Realogy firm. The 2019 leadership
       team includes John Smaby and Elizabeth Mendenhall, as well as Charlie Oppler, First Vice
       President and COO of a Sotheby’s International Realty franchisee, and Tracy Kasper, Vice
       President of Advocacy and a broker/owner of a Berkshire Hathaway franchisee. The 2017
       and 2016 NAR Leadership Teams also had representatives from the Corporate Defendants’
       brands, including Mr. Smaby, Ms. Mendenhall, and Sherri Meadows, a Keller Williams
       agent who served as NAR Vice President and President of the Florida Realtors.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 104 as they pertain to each of the other Corporate

Defendants and the roles or participation by third party individuals, and those allegations are

therefore denied. Realogy denies the remaining allegations of Paragraph 104.

           105. Defendant HomeServices, for example, has explained its own role as follows:
       “As an industry leader, we have a responsibility to actively participate in shaping our
       industry and its current and future business model. The HomeServices executive leadership
       and CEOs of our operating companies drive these important discussions as leaders within
       the National Association of Realtors . . . and at the regional and local levels of the MLS
       organizations.”

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 105 as they pertain to Defendant HomeServices, and those

allegations are therefore denied.

           106. The following representatives from the Corporate Defendants or their
       franchisees participated specifically in the NAR Multiple Listing Issues and Policies
       Committee, responsible for reviewing and reissuing the Handbook, in the past four years:
       Mike Nugent, Berkshire Hathaway; Laurie Weston Davis, Better Homes and Gardens Real


                                               -45-
       Estate; Kenneth Walker, RE/MAX Paradigm Realty Group; Sue Cartun, Keller Williams;
       Mark Trenka, Century 21; and Sam DeBord, Coldwell Banker.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 106 of the Complaint as they pertain to each of the other

Corporate Defendants and the roles or participation by third party individuals, and those

allegations are therefore denied. Realogy denies the remaining allegations of Paragraph 106.

           107. By virtue of their leadership positions in NAR, these and other representatives
       from the Corporate Defendants are responsible for formulating, reviewing, and approving
       rules like the Buyer Broker Commission Rule. NAR approves and issues a new MLS
       Handbook each year; changes to NAR’s MLS policy and Professional Standards are
       discussed and approved at NAR’s yearly meetings by NAR committees on which
       representatives from each Corporate Defendant serve. The NAR Board of Directors has
       final approval on additions and amendments to MLS rules and regulations. Although the
       Board has modified other MLS rules in connection with each reissuance (for example, in
       2017 and 2018), the Board has consistently and repeatedly reissued the Buyer Broker
       Commission Rule and anticompetitive restraints challenged herein.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 107 of the Complaint as they pertain to NAR and each of the

other Corporate Defendants, and those allegations are therefore denied. Realogy denies the

remaining allegations of Paragraph 107.

           108. Second, each Corporate Defendant assists NAR with ensuring compliance with
       the NAR rules. Local realtor associations and the NAR Board of Directors are responsible
       for the enforcement of NAR’s MLS rules and regulations. As noted above, representatives
       from the Corporate Defendants serve on NAR’s Board of Directors, which considers all
       written complaints involving alleged violations of NAR’s rules and regulations.
       Representatives from the Corporate Defendants also serve on the compliance committees
       of local realtor organizations. For example, the Rules and Regulations Committee for the
       Colorado Realtors Association, which reviews compliance issues brought to the attention
       of the local association and reviews recommendations for NAR policy changes, includes
       representatives from all four Corporate Defendants or their franchisees—Berkshire
       Hathaway, RE/MAX, Keller Williams, and Sotheby’s:

                      Wendy Atkinson - Berkshire Hathaway HomeServices Innovative RE
                      Beth Ann Mott - Berkshire Hathaway HomeServices Innovative RE
                      Jan Reinhardt - RE/MAX Alliance
                      Lauren Gardiner - Keller Williams Realty, LLC



                                               -46-
                    Kathleen Stump - Berkshire Hathaway Home Service Elevated Living Real
                   Estate
                    Steve Konecny - RE/MAX Masters Millennium
                    Alan Smith - RE/MAX Professionals
                    Jill Limberg - Steamboat Sotheby’s International Realty
                    Clay Garner - RE/MAX Partners

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 108 as they pertain to each of the other Corporate

Defendants and the roles or participation by third party individuals, and those allegations are

therefore denied. Realogy denies the remaining allegations of Paragraph 108.

           109. Third, in each of the areas in which the Covered MLSs operate (and elsewhere),
       the Corporate Defendants collaborate with local realtor associations to implement and
       enforce NAR’s rules, including the Buyer Broker Commission Rule, in furtherance of the
       combination and conspiracy alleged herein. Executives of franchisees of each Corporate
       Defendant have participated in the governance of the local realtor associations that own
       and operate the Covered MLSs (and participate in the governance of other local realtor
       associations), and they implement the conspiracy by requiring compliance with the NAR
       rules, including the Buyer Broker Commission Rule, and adoption of standard form
       contracts implementing the NAR rules.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 109 as they pertain to each of the other Corporate

Defendants and the roles or participation by third party individuals, and those allegations are

therefore denied. Realogy denies the remaining allegations of Paragraph 109.

           110. For example, half of the Bright MLS Executive Committee consists of
       representatives from the Corporate Defendants’ franchisees and other operations. Fifteen
       of the twenty-four members of the Bright MLS Board of Directors are representatives from
       the Corporate Defendants’ franchisees and other operations. These individuals include.

                      Cindy Ariosa, Long & Foster Real Estate Inc., EC
                      Jack Fry, RE/MAX, EC
                      Frank Serio, RE/MAX, EC
                      William Lublin, Century 21, EC
                      Boyd Campbell, Century 21, BOD
                      Charles Martin, ERA Harrington, BOD
                      David Ashe, Keller Williams, BOD
                      Ellen Renish, ERA Continental, BOD


                                               -47-
                      Jeff Peters, RE/MAX, BOD
                      Jim Spagnolo, Berkshire Hathaway HomeServices, BOD
                      Mark Lowham, TTR Sotheby’s International Realty, BOD
                      Melanie Thompson, Century 21 Redwood Realty, BOD
                      Rosalie Daniels, RE/MAX Tri-County, BOD
                      Scott Lederer, Berkshire Hathaway Homesale Realty, BOD
                      Scott McDonald, RE/MAX Gateway, BOD

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 110 as they pertain to each of the other Corporate

Defendants and the roles or participation by third party individuals, and those allegations are

therefore denied. Realogy denies the remaining allegations of Paragraph 110.

           111. Like the other MLSs encompassed herein, the Bright MLS has agreed to,
       implemented, and enforced the anticompetitive restraints. Consistent with the terms and
       objectives of the conspiracy, Bright MLS has adopted Rules and Regulations providing
       that “In submitting a property to Bright MLS, the Participant is making a blanket unilateral
       offer of compensation to other Bright MLS Participants and shall, therefore, specify on
       each listing submitted to Bright MLS the compensation being offered to other Bright MLS
       Participants.” The Rules and Regulations further require that “The compensation specified
       on listings published by Bright MLS shall be expressed in one of the following forms: 1)
       As a percentage of the gross selling/leasing price; 2) As a percentage of the `base sales
       price’ for new construction, with the base sales price defined as the sales price before buyer
       upgrades. (New construction is defined as properties to be built or properties that have not
       previously been occupied.). The listing Participant must clearly disclose this cooperative
       compensation arrangement in the agent remarks section of the Bright MLS Database; 3)
       As a definite dollar amount; [or] 4) As a combination of one (1) and three (3), OR two (2)
       and three (3) above, as applicable.”

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 111, and those allegations are therefore denied.

            112. The Bright MLS specifically provides that every person subscribing to the MLS
       “agrees to be subject to the Rules and Regulations and any other Bright MLS governance
       provision.” If a participant violates the terms of this agreement, they are potentially subject
       to fines of as much as $15,000, suspension of their MLS rights for as much as one year, or
       termination of their MLS rights with no right to reapply for a period up to three years.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 112, and those allegations are therefore denied.




                                                -48-
           113. As a further illustration, in the greater Las Vegas area, four officers and
       directors of GLVAR are employees of the Defendants Corporations’ franchisees or
       operations: Aldo Martinez (Berkshire Hathaway HomeServices Nevada Properties),
       Stephanie Grant and Christopher Bishop (Coldwell Banker Premier – Las Vegas), and Tim
       Kelly Kiernan (RE/MAX Excellence Las Vegas).

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 113 as they pertain to each of the other Corporate

Defendants and the roles or participation by third party individuals, and those allegations are

therefore denied. Realogy denies the remaining allegations of Paragraph 113.

           114. GLVAR has agreed to, and helped implement and enforce, the conspiracy’s
       anticompetitive restraints. For example, as agreed to by the conspiracy, GLVAR has
       adopted the following requirement to govern the Las Vegas MLS: “In filing a property
       with the Multiple Listing Service of an Association of REALTORS® the Participant of the
       Service is making blanket unilateral offers of compensate [sic] to the other MLS
       Participants, and shall therefore specify, on each listing filed with the Service, the
       compensation being offered to the other MLS Participants. . . . Multiple Listing Services
       shall not publish listings that do not include an offer of compensation expressed as a
       percentage of the gross selling price or as a definite dollar amount, nor shall they include
       general invitations by listing brokers to other Participants to discuss terms and conditions
       of possible cooperative relationships.”

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 114, and those allegations are therefore denied.

           115. In furtherance of the conspiracy, GLVAR has also required that brokers conceal
       ‘detail sheets’ containing information about commissions from buyers. The detail sheet is
       a document that contains all the information that any broker—listing or buyer—has entered
       into the Las Vegas MLS about a particular property. The detail sheet specifically contains
       detailed information about the commissions being offered to buyer-brokers. GLVAR has
       fined buyer-brokers who disclose detail sheets to their buyer clients.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 115, and those allegations are therefore denied.

           116. Finally, each Corporate Defendant has also agreed to participate in, implement,
       and/or facilitate the conspiracy by imposing NAR’s rules, including the Buyer Broker
       Commission Rule, on its franchisees, affiliates, and realtors. Each Corporate Defendant
       requires its franchisees, affiliates, and realtors to join NAR and follow NAR’s Code of
       Ethics, and join a local realtor association and/or MLS, which requires compliance with
       the Buyer Broker Commission Rule and the other anticompetitive NAR Standards of


                                               -49-
       Practice. Each Corporate Defendant requires its realtors and franchisees to abide by NAR
       rules as a condition of doing business with the Corporate Defendants, and to secure the
       benefits of the Corporate Defendants’ brands, infrastructure, and other resources that
       support their brokerage operations.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 116 as they pertain to each of the other Corporate

Defendants, and those allegations are therefore denied. Realogy denies the remaining allegations

of Paragraph 116.

           117. Defendant Realogy requires its franchisees and realtors to comply with NAR
       rules and regulations, including the Buyer Broker Commission Rule. For example, the
       Century 21 Alton Clark and Coldwell Banker Traditions Policies and Procedures Manuals
       formally require MLS membership and compliance with MLS rules. Policy and Procedures
       Manuals for Sotheby’s, Coldwell Banker Traditions, Century 21 Alton Clark, and Better
       Homes and Gardens all require realtors and sales associates to become members of NAR,
       which entails compliance with all NAR rules. Franchise Disclosure Documents for
       Corcoran, Century 21, and Better Homes and Gardens incorporate the NAR Code of Ethics.
       Realogy requires strict compliance with these policies: Realogy’s 2015 Form 10-K states
       “[t]he franchise agreements impose restrictions on the business and operations of the
       franchisees and require them to comply with the operating and identity standards set forth
       in each brand’s policy and procedures manuals. A franchisee’s failure to comply with these
       restrictions and standards could result in a termination of the franchise agreement.”

       ANSWER: Realogy admits its 2015 Form 10-K contains the quotation alleged in

Paragraph 117. Realogy admits its Franchise Disclosure Documents for Better Homes and

Gardens Real Estate, Century 21, Coldwell Banker, ERA, Sotheby’s International Realty, and

The Corcoran Group, require compliance with NAR’s Code of Ethics and incorporate the NAR

Code of Ethics. Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 117 as they pertain to third-party franchisees (i.e., Century

21 Alton Clark and Coldwell Banker Traditions), and those allegations are therefore denied.

Realogy denies the remaining allegations of Paragraph 117.

           118. Defendant HomeServices requires its franchisees and realtors to comply with
       NAR rules and regulations, including the Buyer Broker Commission Rule. For example,
       the Real Living Franchise Disclosure Document makes clear that MLS membership and
       access is required for franchisees, and the agreement requires the franchisee to provide


                                                -50-
       Real Living with access to the franchisee’s MLS data. A Long & Foster Policy manual
       states that sales associates must agree to adhere to NAR’s Code of Ethics and Standards of
       Practice, and incorporates these NAR rules into the policy manual. A Berkshire Hathaway
       HomeServices Texas Realty Policy and Procedures Manual states that the company
       “support[s] the Realtor Code of Ethics [and] the Multiple Listing Rules,” requires all
       associates to belong to a local realtor association and MLS, and states that the company’s
       commission expectation will be calculated based on 3% for the listing broker and 3% on
       the selling side; a Berkshire Hathaway HomeServices Northwest Real Estate Policy
       Manual also requires associates to agree to maintain membership in the local realtor
       association and MLS. Similarly, the Real Living and Berkshire Hathaway HomeServices
       Franchise Disclosure Documents say that franchisees shall at all times comply with the
       NAR Code of Ethics.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 118 as they pertain to Defendant HomeServices, and those

allegations are therefore denied.

           119. Defendant Keller Williams requires its franchisees and realtors to comply with
       NAR rules and regulations, including the Buyer Broker Commission Rule. The Keller
       Williams Policies and Guidelines Manual requires all associates to “become members of
       their local Board/Association of REALTORS and MLS” unless granted an exemption by
       their team leader, to adhere to the NAR Code of Ethics and Standards of Practice, and
       directs associates to consult with NAR materials. A 2018 Keller Williams Franchise
       Disclosure Document shows that MLS and NAR membership is expected by franchisees,
       because it includes the MLS and NAR membership fees as part of the estimated initial
       investment for a Keller Williams market center. And the Keller Williams training manual,
       which provides sample broker scenarios for realtors, shows that listing brokers are taught
       to tell home sellers that the sellers have to pay the buyer-broker’s fee and that fee is non-
       negotiable.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 119 as they pertain to Defendant Keller Williams, and those

allegations are therefore denied.

           120. Defendant RE/MAX requires its franchisees and realtors to comply
       with NAR rules and regulations, including the Buyer Broker Commission Rule. For
       example, the franchise agreement between Defendant RE/MAX and a RE/MAX franchisee
       in Las Vegas states: “You agree that you and each of your Sales Associates will join and
       remain a member in good standing and comply with the by-laws and rules and regulations
       of a local Board of REALTORS© (or comparable organization) and, where available, you
       will become and remain a participant in a board owned multiple listing service. You also
       agree that you and your Sales Associates will abide by the Code of Ethics of the National
       Association of REALTORS©.” Similarly, the RE/MAX 2019 Precision Policies and


                                               -51-
       Procedures manual incorporates the NAR Code of Ethics, and a 2016 RE/MAX
       Independent Contractor Agreement prescribes that the contractor shall join the local
       realtor’s association and “shall abide by the Code of Ethics promulgated by NAR and all
       of the rules and regulations of each local or regional [MLS].”

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 120 as they pertain to Defendant RE/MAX, and those

allegations are therefore denied.

           121. Thus, by developing and reissuing the Buyer Broker Commission Rule and
       related Standards of Practice, enforcing the rule through NAR and local realtor association
       leadership, imposing the rule on local realtor associations and MLSs, and requiring
       franchisees, realtors, and other affiliates to join NAR, local realtor associations and MLSs,
       and comply with their rules, each Corporate Defendant has agreed to participate in and
       implemented and/or facilitated the conspiracy.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 121 as they pertain to each of the other Corporate

Defendants, and those allegations are therefore denied. Realogy denies the remaining allegations

of Paragraph 121.

IX.    EFFECTS OF THE CONSPIRACY

           122. Defendants’ conspiracy has had the following anticompetitive effects, among
       others, in each area in which a Covered MLS operates, and nationwide:

                   Home sellers have been forced to pay commissions to buyer-brokers—their
                    adversaries in negotiations to sell their homes— thereby substantially inflating
                    the cost of selling their homes.
                   Home sellers have been compelled to set a high buyer-broker commission to
                    induce buyer-brokers to show their homes to home buyers.
                   Home sellers have paid inflated buyer-broker commissions and inflated total
                    commissions.
                   The retention of a buyer-broker has been severed from the setting of the
                    broker’s commission; the home buyer retains the buyer-broker, while the home
                    seller sets the buyer-broker’s compensation.
                   Price competition among brokers to be retained by home buyers has been
                    restrained.
                   Competition among home buyers has been restrained by their inability to
                    compete for the purchase of a home by lowering the buyer-broker commission.




                                                -52-
                  Corporate Defendants and their franchisees have increased their profits
                   substantially by receiving inflated buyer-broker commissions and inflated total
                   commissions.

       ANSWER: Realogy denies the allegations of Paragraph 122.

           123. Plaintiffs are not aware of any pro-competitive effects of Defendants’
       conspiracy. Even assuming arguendo, that there was any justification for requiring such
       payments during the sub-agency period much earlier, “[t]here is no longer any reason to
       permit listing brokers to set the default prices that these competing buyers’ brokers charge
       to serve their own customers.”36 Indeed, none of the purposes of the MLS “has anything to
       do with interbroker compensation. In fact, MLS’s [sic] could continue providing every
       service of significance they provide without addressing compensation at all.”37 Moreover,
       even if there were any plausible pro-competitive effects, they would be substantially
       outweighed by the conspiracy’s anticompetitive effects.

               FN 36: Nadel, supra note 11, at 64-65.

               FN 37: Brian N. Larson, The End of MLS as We Know It, Redux, LARSON
               SKINNER (2010), http://larsonskinner.com/2010/12/15/the-end-of-mls-as-we-
               know-it-redux-part-i/. See also B. Kaufman, Why the Class Action Lawsuit
               Against NAR and the Big Brokers Makes Sense (June 3, 2019),
               https://www.inman.com/2019/06/03/why-the-class-action-lawsuit-against-
               nar%20-and-the-big-brokers-makes%20sense/ (explaining that the idea that if
               buyers pay their agent’s commission “this could be the end of the MLS does not
               make sense. The MLS’s value is giving buyers and sellers a centralized place to
               go for listings. Its value is not in artificially keeping buyer’s agents’ commissions
               high. So, changing the way buyer’s agents are paid does not reduce the value of
               the MLS at all.”).

       ANSWER: Realogy admits the article “A Critical Assessment of the Traditional

Residential Real Estate Broker Commission Rate Structure” cited in footnote 11 of the

Complaint contains the first quotation alleged in Paragraph 123. Realogy denies the document

available at http://larsonskinner.com/2010/12/15/the-end-of-mls-as-we-know-it-redux-part-i/

contains the second quotation alleged in Paragraph 123. Realogy admits the document available

at https://www.inman.com/2019/06/03/why-the-class-action-lawsuit-against-nar%20-and-the-

big-brokers-makes%20sense/ contains the quotation alleged in footnote 37 of Paragraph 123.

Realogy lacks knowledge or information sufficient to form a belief as to the truth of the




                                               -53-
allegations of Paragraph 123 as they pertain to Plaintiffs, and those allegations are therefore

denied. Realogy denies the remaining allegations of Paragraph 123.

           124. There is substantial economic evidence that Defendants’ conspiracy has
       resulted in buyer-broker commissions and total commissions paid by home sellers that are
       inflated well above a competitive level nationwide, including in the areas in which the
       Covered MLSs operate.

       ANSWER: Realogy denies the allegations of Paragraph 124.

           125. Total broker commissions (i.e., the aggregate commission paid to the seller-
       broker and buyer-broker) in the areas in which the Covered MLSs operate average between
       five and six percent. This figure is substantially higher than in countries with competitive
       markets for residential real estate brokerage services. In a 2002 study titled “International
       Residential Real Estate Brokerage Fees and Implications for the US,” economists Natalya
       Delcoure and Norm Miller compared real estate commissions around the world with those
       in the United States. They concluded: “Globally, we see much lower residential
       commission rates in most of the other highly industrialized nations, including the United
       Kingdom (UK), Hong Kong, Ireland, Singapore, Australia, and New Zealand. . . . In the
       UK, the [total] commission rates average less than 2%. . . . In New Zealand and South
       Africa, [total] commission rates average 3.14%. In Singapore, the [total] commission rates
       also tend to run around 3%.” They also found variation within countries; in the United
       Kingdom, for example, Delcoure and Miller found that “1%-2% is typical; in very
       competitive areas 0.50.75%; in low priced areas [for homes] as high as 3.5%.” Ultimately,
       the economists concluded that, “based on global data, the [total] US residential brokerage
       fees should run closer to 3.0%.”38

               FN 38: Natalya Delcoure & Norm G. Miller, International Residential Real
               Estate Brokerage Fees and Implications for the US Brokerage Industry, 5 INT’L
               REAL ESTATE REV. 12, 13-14, 17 (2002),
               https://www.semanticscholar.org/paper/International-Residential-Real-Estate-
               Brokerage-and-Delcoure-
               Miller/7f0de19b8729c83ce5dd1be93f1fa8ce0deaa6d9?p2df.

       ANSWER: Realogy admits the document available at

https://www.semanticscholar.org/paper/International-Residential-Real-Estate-Brokerage-and-

Delcoure-Miller/7f0de19b8729c83ce5dd1be93f1fa8ce0deaa6d9?p2df contains the quotations

alleged in Paragraph 125. Realogy denies the allegations of Paragraph 125.

           126. For years, buyer-broker commissions have remained steady in the areas in
       which the Covered MLSs operate despite both an increase in home prices (increasing the
       dollar amount of the commission) and the diminishing role of buyer-brokers described
       above. The United States General Accounting Office review of the residential real estate


                                                -54-
       market reported that “commission rates have remained relatively uniform – regardless of
       market conditions, home prices, or the efforts required to sell a home.” 39 This remains true
       today. In fact, over the past two decades the average total commission on an annual basis
       has always been maintained between 5.02 percent and 5.4 percent. It was at virtually the
       same level in 2017, as it was at the time of the GAO’s analysis. Similarly, in Defendant
       Keller Williams’ presentation to competitors and other industry participants in 2016, Keller
       Williams reported that its average buyer-broker commission in 2015 (2.71%) was virtually
       the same level that was charged in 2002 (2.8%).

               FN 39: U.S. Gov’t Accountability Office, GAO-05-947, Real Estate Brokerage:
               Factors That May Affect Price Competition, REPORT TO THE COMMITTEE
               ON FINANCIAL SERVICES, HOUSE OF REPRESENTATIVES 1, 1 (2005).

       ANSWER: Realogy admits that the United States General Accounting Office’s report

“Real Estate Brokerage: Factors That May Affect Price Competition,” contains the quotation

alleged in Paragraph 126. Realogy lacks knowledge or information sufficient to form a belief as

to the truth of the allegations of Paragraph 126 as they pertain to Defendant Keller Williams, and

the allegations are therefore denied. Realogy denies the remaining allegations of Paragraph 126.

           127. As explained above, the stability of the commission rate significantly
       understates the actual charges that have been imposed on home sellers. The actual dollar
       commission is determined by applying the rate to the sale price of a home. Since 2000,
       home prices have approximately doubled, while the total rate of inflation has been below
       50%. As Dr. Barwick, an economist at Cornell University, recently stated at the DOJ/FTC
       workshop on competition in the residential real estate brokerage industry, “if you look at
       the commission the consumers are paying today relative to 20 years ago, they’re nearly
       paying twice as much.”40

               FN 40: Barwick, supra note 35, at 10.

       ANSWER: Realogy denies the allegations in Paragraph 127.

           128. Moreover, while “competitive pressures in an industry ordinarily force
       competitors to adopt fee structures that reflect their costs, this has not occurred for real
       estate broker fees.” Instead, “broker fees are usually set without regard to either the quantity
       or quality of service rendered.”41

               FN 41: Nadel, supra note 11, at 4.

       ANSWER: Realogy admits the article “A Critical Assessment of the Traditional

Residential Real Estate Broker Commission Rate Structure” cited in footnote 11 of the



                                                -55-
Complaint contains the quotations alleged in Paragraph 128. Realogy denies the allegations of

Paragraph 128.

           129. The stability and maintenance of high broker commissions (and the substantial
       increase in actual dollar charges for their services) stands in stark contrast to the experience
       in other industries since the advent of the Internet. “One would have expected that an
       information and communication-based industry like real estate brokerage, would enjoy
       tremendous cost efficiencies from the development of the Internet, Databases, and other
       communication technologies. Yet it appears that traditional brokers generally have not
       passed on their cost savings to consumers in the form of lower fees.”42

              FN 42: Nadel, supra note 11, at 7.

       ANSWER: Realogy admits the article “A Critical Assessment of the Traditional

Residential Real Estate Broker Commission Rate Structure” cited in footnote 11 of the

Complaint contains the quotation alleged in Paragraph 129. Realogy denies the allegations of

Paragraph 129.

           130. The adverse economic impact of the conspiracy’s restraints on price
       competition have been severe. The Consumer Federation of America, which has reviewed
       and criticized the brokerage industry’s practices for many years, has indicated that “[i]f
       sellers and buyers each separately negotiated compensation with their brokers, uniform 5-
       6% commissions would quickly disappear.”43

              FN 43: Brobeck & Woodall, supra note 13, at 4.

       ANSWER: Realogy admits the document available at

https://consumerfed.org/pdfs/Real_Estate_Cartel_Study061906.pdf cited in footnote 13 of the

Complaint contains the quotation alleged in Paragraph 130. Realogy denies the allegations in

Paragraph 130.

           131. Brian Larson, an attorney who has represented many MLSs, has observed that
       “[w]ith the demise of subagency, there is little reason to keep interbroker compensation.”
       According to Larson, “[g]etting rid of interbroker compensation” [i.e., payments from
       seller-brokers to buyer-brokers] would improve the market in several areas, including:

                 Buyer-broker fees can be commensurate with the skill and experience of the
                  broker and with the buyer’s needs.”
                 “The market benefits from price competition for buyer broker services.”



                                                -56-
                 “The dangers of price fixing, and the claims by industry watchdogs that it exists
                  now, will largely be addressed. Brokers will really be unable to tell what their
                  competitors are charging for services, and there will be no incentive for
                  commissions to be ‘standard.’”44

              FN 44: Larson, supra note 38 (Larson has written about the “Danger of price fixing”
              and explained that because of the publication of buyer-broker compensation on an
              MLS, “a few market-leading brokers can establish the market-rate cooperating
              compensation [i.e., buyer-broker commission] without ever speaking directly to
              each other. They can just watch what happens on MLS. Thanks to the MLS offer
              of compensation, listing brokers effectively are able to fix service prices of buyers’
              brokers; many buyers’ brokers are loathe to collect more than what is offered in
              MLS, even if the broker has a written agreement with the buyer providing for a
              higher payment.” Although Larson recognizes that the system facilitates price-
              fixing, the reality – as described above – has been that it has stabilized commission
              levels at the “industry standard” (and elevated actual dollar commissions
              substantially), notwithstanding declining costs).

       ANSWER: Realogy admits the document available at

http://larsonskinner.com/2010/12/15/the-end-of-mls-as-we-know-it-redux-part-i/ cited in

footnote 38 of the Complaint contains the quotation alleged in footnote 44 of Paragraph 131, but

does not contain the quotations alleged in Paragraph 131. Realogy denies the allegations in

Paragraph 131.

           132. Because of the scope and magnitude of the overcharges at issue here, the
       economic cost to the plaintiff class and other consumers is enormous. Estimates of the
       amount of “annual broker fees consumers might save if there was effective price
       competition suggests as much as $30 billion or more annually.”45 Economists Hsieh and
       Moretti have suggested that “more than half of current commissions might be eliminated
       by competition.”46 Natalya Delcourse and Norm Miller “found that U.S. broker fees should
       equal something closer to three percent.”47

              FN 45: Nadel, supra note 11, at 8.

              FN 46: Id. at 8 n.28 (citing C. Hsieh & E. Moretti, Can Free Entry be Inefficient?
              Fixed Commissions and Social Waste in the Real Estate Industry, 111 J. Pol.
              Econ. 1076 (2003))

              FN 47: Id. at 9 n.28. See also Brobeck & Woodall, supra note 13, at 4 (if sellers
              and buyers separately negotiated compensation with their brokers, uniform 5-6
              percent commissions “would quickly disappear”); The Realtor Racket, supra note
              8 (explaining that “in almost every other consumer industry . . . the introduction
              of Internet and discount sellers has been a phenomenal financial benefit to


                                              -57-
               customers. Discount airlines have cut airfares by 60% or more, to the economic
               benefit of everyone with the exception of the incumbent competitors. Economists
               call this process of squeezing out transaction costs ‘disintermediation.’ If any
               industry is ripe for this, it is the $70 billion-a-year real estate brokerage market.”);
               B. Kaufman, Why the Class Action Lawsuit Against NAR and the Big Brokers
               Makes Sense (June 3, 2019), https://www.inman.com/2019/06/03/why-the-class-
               action-lawsuit-against-nar%20-and-the-big-brokers-makes%20sense/ (explaining
               that if buyers paid their agent’s commission this “would immediately generate”
               discounted options).

       ANSWER: Realogy admits the article “A Critical Assessment of the Traditional

Residential Real Estate Broker Commission Rate Structure” cited in footnote 11 of the

Complaint contains the quotations alleged in Paragraph 132. Realogy admits that the document

available at https://consumerfed.org/pdfs/Real_Estate_Cartel_Study061906.pdf cited in footnote

13 of the Complaint contains the first quotation alleged in footnote 47 of Paragraph 132.

Realogy admits that the document available at

https://www.wsj.com/articles/SB112381069428011613 cited in footnote 8 of the Complaint

contains the second quotation alleged in footnote 47 of Paragraph 132. Realogy admits that the

document available at https://www.inman.com/2019/06/03/why-the-class-action-lawsuit-against-

nar%20-and-the-big-brokers-makes%20sense/ contains the third quotation alleged in footnote 47

of Paragraph 132. Realogy denies the allegations of Paragraph 132.

X.     MARKET POWER

           133. The relevant service market for the claims asserted herein is the bundle of
       services provided to homebuyers and sellers by residential real estate brokers with MLS
       access. Defendants’ control of the Covered MLSs gives Defendants the ability to impose
       the Buyer Broker Commission Rule and other anticompetitive NAR rules on class
       members and other market participants. Access to the Covered MLSs is critical for brokers
       to compete and to assist home buyers and sellers in the areas in which those MLSs operate.

       ANSWER: Realogy admits that certain residential real estate brokers and agents regard

it to be important to participate in the MLS in the area in which they operate. Realogy denies the

remaining allegations of Paragraph 133.



                                                -58-
           134. The relevant geographic markets for the claims asserted herein are no broader
       than the geographic areas in which the twenty Covered MLSs operate. Nearly all homes
       sold in these geographic areas were listed on the MLS by brokers that are subject to the
       MLS and NAR rules and standards. The residential real estate business is local in nature.
       Most sellers prefer to work with a broker who is familiar with local market conditions and
       who maintains an office or affiliated sales associates within a reasonable distance of the
       seller’s property. Likewise, most buyers seek to purchase property in a particular city,
       community, or neighborhood, and typically prefer to work with a broker who has
       knowledge of the area in which they have an interest.

       ANSWER: Realogy admits that Plaintiffs purport to assert a relevant geographic market

“no broader than the geographic areas in which the twenty Covered MLSs operate.” Realogy

denies the remaining allegations of Paragraph 134.

           135. Corporate Defendants, through their coconspirator franchisees and other
       conspiring brokers in the areas in which the Covered MLSs operate, collectively provide
       the vast majority of the residential real estate broker services in these areas.

       ANSWER: Realogy denies the allegations of Paragraph 135.

           136. Defendants and their co-conspirators collectively have market power in each
       relevant market through their control of the local MLS and their dominant share of the local
       market.

       ANSWER: Realogy denies the allegations of Paragraph 136.

           137. Any buyer-brokers in the areas in which the Covered MLSs operate who wished
       to compete outside of Defendants’ conspiracy would face insurmountable barriers.
       Defendants’ control of the Covered MLSs through their co-conspirators (i.e., through their
       local franchisees, other local brokers, and the local realtor associations) means that non-
       conspiring brokers would need to establish an alternative listing service to compete with
       the conspiring brokers, or alternatively, attempt to compete without access to a listing
       service. A seller-broker who represented a seller without using a listing service would lose
       access to the large majority of potential buyers, and a buyer-broker who represented a buyer
       without using a listing service would lose access to the large majority of sellers. Brokers
       cannot compete effectively without access to a listing service.

       ANSWER: The first and last sentence of Paragraph 137 consist of Plaintiffs’ speculation

and opinion, the truth as to which Realogy lacks knowledge or information sufficient to form a

belief. Realogy denies the remaining allegations of Paragraph 137.

         138. For an alternative listing service to compete effectively with one of the Covered
       MLSs, the alternative would need to have listings as comprehensive (or at least nearly so)


                                               -59-
       as the Covered MLS. Brokers and their individual realtors who currently profit from
       inflated buyer-broker commissions and total commissions have minimal incentive to
       participate on an alternative listing service that would generate lower buyer-broker
       commissions and lower total commissions. Further, many buyers would be very reluctant
       to retain a buyer broker operating on an alternative listing service that required them to pay
       the buyer-broker commission, when other buyer-brokers operating on the Covered MLSs
       are entirely compensated by home sellers. Accordingly, seller-brokers on an alternative
       listing service would struggle to attract buyer-brokers and their buyer clients. Moreover,
       many home sellers would not retain brokers using a new, unfamiliar alternative listing
       service that had no track record of success and had failed to attract sufficient buyers and
       buyer-brokers. Accordingly, a listing service attempting to compete with any of the
       Covered MLSs would likely fail to attract enough property listings to operate profitably
       and be a competitive constraint on the incumbent MLSs. The absence of listing services
       that compete with the Covered MLSs (or other MLSs) reflects the very substantial barriers
       to entry.

       ANSWER: Rather than alleging facts, Paragraph 138 states Plaintiffs’ speculation, to

which no response is necessary. To the extent a response is required, Realogy denies the

allegations of Paragraph 138.

           139. Moreover, NAR advises MLSs to enter into non-compete agreements with
       third-party websites, such as Zillow, so that those websites do not become competitive
       rivals to MLSs. NAR’s checklist of “critical components” states that the consumer-facing
       website “must agree they will not compete with the brokerage firms or MLS by either
       becoming a licensed brokerage firm or by providing offers of cooperation and
       compensation.” The non-compete agreement requires the consumer-facing website to
       agree not to “use the data in a manner that is similar to a Multiple Listing Service.” Thus,
       NAR, in furtherance of the conspiracy, has advised MLSs to take affirmative steps to
       prevent third-party websites from becoming competitors.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 139, and the allegations are therefore denied.

XI.    CONTINUOUS ACCRUAL

           140. During the four years preceding the filing of this Complaint, Defendants,
       through their co-conspirator brokers in the areas in which the Covered MLSs operate,
       repeatedly charged and received buyer-broker commissions and total commissions that
       were inflated as a result of the conspiracy. These inflated commissions during the
       preceding four years were paid by Plaintiffs and the other class members in connection
       with the sale of residential real estate listed on one of the Covered MLSs. Each payment of
       these inflated commissions by Plaintiffs and the other class members during the last four
       years injured them and gave rise to a new cause of action for that injury.



                                               -60-
       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 140 as they pertain to the other Defendants, and those

allegations are therefore denied. Further answering, to the extent Paragraph 140 states a legal

conclusion, no response is necessary. To the extent a response is required, Realogy denies the

allegations of Paragraph 140. Realogy denies the remaining allegations of Paragraph 140.

           141. During the last four years, Defendants and their co-conspirators have
       maintained, implemented, and enforced the Buyer Broker Commission Rule and other
       anticompetitive NAR rules nationwide, including in the areas in which the Covered MLSs
       operate.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 141 as they pertain to the other Defendants and alleged

unnamed co-conspirators, and those allegations are therefore denied. Realogy denies the

remaining allegations of Paragraph 141.

XII.   CLASS ACTION ALLEGATIONS

           142. Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil
       Procedure, Plaintiffs bring this action on behalf of themselves and the following class: all
       persons who paid a broker commission since March 6, 2015 in connection with the sale of
       residential real estate listed on one of the Covered MLSs.

       ANSWER: Realogy admits that Plaintiffs purport to bring this action on behalf of a

class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil

Procedure.

           143. Excluded from the Class are Defendants and their officers and directors, the
       judicial officers presiding over this action and the members of their immediate families and
       judicial staff, and Plaintiffs’ counsel and employees of their law firms.

       ANSWER: Realogy admits that Plaintiffs purport to bring this action on behalf of a

class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil

Procedure.




                                                -61-
          144. The Class is readily ascertainable because records of the relevant transactions
       should exist.

       ANSWER: Realogy admits that Plaintiffs purport to bring this action on behalf of a

class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil

Procedure. Further answering, Paragraph 144 is a legal conclusion to which no response is

necessary. To the extent a response is required, Realogy denies the allegations of Paragraph 144.

           145. Due to the nature of the trade and commerce involved, Plaintiffs believe that
       the Class has many thousands of members, the exact number and their identities being
       known to Defendants and their coconspirators.

       ANSWER: Realogy admits that Plaintiffs purport to bring this action on behalf of a

class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil

Procedure. Further answering, Paragraph 145 is a legal conclusion to which no response is

necessary. To the extent a response is required, Realogy denies the allegations of Paragraph 145.

           146. Plaintiffs’ claims are typical of the claims of the members of the Class.
       Plaintiffs will fairly and adequately protect the interests of the members of the Class.
       Plaintiffs’ interests are aligned with, and not antagonistic to, those of the other members of
       the Class.

       ANSWER: Realogy admits that Plaintiffs purport to bring this action on behalf of a

class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil

Procedure. Further answering, Paragraph 146 is a legal conclusion to which no response is

necessary. To the extent a response is required, Realogy denies the allegations of Paragraph 146.

           147. There are questions of law and fact common to the members of the Class,
       including, but not limited to, the following:

               A.    Whether Defendants conspired as alleged herein;
               B.    Whether the conspiracy was implemented in the areas in which the Covered
                     MLSs operate;
               C.    Whether the conspiracy harmed competition as alleged herein;
               D.    Whether the competitive harm from the conspiracy substantially outweighs
                     any competitive benefits;




                                                -62-
               E.    Whether buyer-broker commissions and total commissions were inflated as
                     a result of the conspiracy in the areas in which the Covered MLSs operate;
                     and
               F.    The appropriate class-wide measures of damages.

       ANSWER: Realogy admits that Plaintiffs purport to bring this action on behalf of a

class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil

Procedure. Further answering, Paragraph 147 is a legal conclusion to which no response is

necessary. To the extent a response is required, Realogy denies the allegations of Paragraph 147.

           148. Plaintiffs have retained counsel competent and experienced in the prosecution
       of antitrust class action litigation to represent themselves and the Class.

       ANSWER: Realogy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 148, and those allegations are therefore denied.

          149. Questions of law or fact that are common to the members of the Class
       predominate over any questions affecting only individual members of the Class.

       ANSWER: Realogy admits that Plaintiffs purport to bring this action on behalf of a

class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil

Procedure. Further answering, Paragraph 149 is a legal conclusion to which no response is

necessary. To the extent a response is required, Realogy denies the allegations of Paragraph 149.

           150. A class action is superior to other available methods for the fair and efficient
       adjudication of this controversy. The prosecution of separate actions by individual
       members of the Class would impose heavy burdens on the court and Defendants and would
       create a risk of inconsistent or varying adjudications of the questions of law and fact
       common to the Class. A class action, on the other hand, would achieve substantial
       economies of time, effort, and expense, and would assure uniformity of decision as to
       persons similarly situated without sacrificing procedural fairness or bringing about other
       undesirable results. Absent a class action, it would not be feasible for the vast majority of
       the members of the Class to seek redress for the violations of law alleged herein.

       ANSWER: Realogy admits that Plaintiffs purport to bring this action on behalf of a

class, but denies that class certification is appropriate under Rule 23 of the Federal Rules of Civil




                                                -63-
Procedure. Further answering, Paragraph 150 is a legal conclusion to which no response is

necessary. To the extent a response is required, Realogy denies the allegations of Paragraph 150.

XIII. CLAIM FOR RELIEF

                   Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1

           151. Plaintiffs repeat and incorporate by reference each of the foregoing allegations
       of this Complaint.

       ANSWER: Realogy repeats and incorporates by reference its response to each

Paragraph above as its response to Paragraph 151.

           152. Beginning more than four years before the filing of this Complaint, Defendants
       engaged in a continuing contract, combination, or conspiracy to unreasonably restrain
       interstate trade and commerce in violation of Section 1 of the Sherman Act, 15 U.S.C § 1.

       ANSWER: Realogy denies the allegations of Paragraph 152.

           153. The contract, combination, or conspiracy alleged herein has consisted of a
       continuing agreement among Defendants and their co-conspirators to require home sellers
       to pay the buyer-broker and to pay an inflated amount.

       ANSWER: Realogy denies the allegations of Paragraph 153.

          154. In furtherance of the contract, combination, or conspiracy, Defendants
       and their coconspirators have committed one or more of the following overt acts:

              a) Participated in the establishment, implementation and enforcement of the Buyer
                 Broker Commission Rule and other anticompetitive NAR rules;
              b) Participated in the establishment, implementation and enforcement of rules by
                 local NAR associations and MLSs that implemented the Buyer Broker
                 Commission Rule and other anticompetitive NAR rules in the areas in which
                 the Covered MLSs operate; and
              c) Included provisions in franchise agreements, policy manuals, and other
                 corporate agreements with franchisees, affiliates, and realtors of Corporate
                 Defendants that required the implementation of and adherence to the Buyer
                 Broker Commission Rule and other anticompetitive NAR rules in the areas in
                 which the Covered MLSs operate.

       ANSWER: Realogy denies the allegations of Paragraph 154.

          155. In the areas in which the Covered MLSs operate, and elsewhere,
       Defendants’ conspiracy has required sellers to pay buyer-brokers, to pay an inflated buyer-
       broker commission and an inflated total commission, and has restrained price competition


                                              -64-
       among buyer-brokers. This harm to competition substantially outweighs any competitive
       benefits arising from the conspiracy.

       ANSWER: Realogy denies the allegations of Paragraph 155.

            156. Defendants’ conspiracy has caused buyer-broker commissions and total
       commissions in the areas in which the Covered MLSs operate (and elsewhere) to be
       inflated. Plaintiffs and the other members of the Class paid these inflated commissions
       during (and before) the last four years in connection with the sale of residential real estate
       listed on one of the Covered MLSs. Absent Defendants’ conspiracy, Plaintiffs and the other
       class members would have paid substantially lower commissions because the broker
       representing the buyer of their homes would have been paid by the buyer (and buyer-broker
       commissions would not be at supra-competitive levels).

       ANSWER: Realogy denies the allegations of Paragraph 156.

           157.   Defendants’ conspiracy is a per se violation of Section 1 of the Sherman Act.

       ANSWER: Paragraph 157 is a legal conclusion to which no response is necessary. To

the extent a response is required, Realogy denies the allegations of Paragraph 157.

           158. As a direct and proximate result of Defendants’ past and continuing violation
       of Section 1 of the Sherman Act, Plaintiffs and the other class members have been injured
       in their business and property and suffered damages in an amount to be proven at trial.

       ANSWER: Paragraph 158 is a legal conclusion to which no response is necessary. To

the extent a response is required, Realogy denies the allegations of Paragraph 158.

          159. In the alternative, Defendants’ conspiracy violates section 1 of the Sherman Act
       under the Rule of Reason.

       ANSWER: Paragraph 159 is a legal conclusion to which no response is necessary. To

the extent a response is required, Realogy denies the allegations of Paragraph 159.

           160. As a direct and proximate result of Defendants’ past and continuing violation
       of Section 1 of the Sherman Act, Plaintiffs and the other class members have been injured
       in their business and property and suffered damages in an amount to be proven at trial.

       ANSWER: Paragraph 160 is a legal conclusion to which no response is necessary. To

the extent a response is required, Realogy denies the allegations of Paragraph 160.




                                               -65-
XIV. REQUESTED RELIEF

                A.      Plaintiffs request relief as follows: That the Court determine that this
        action may be maintained as a class action under Rules 23(a), (b)(2) and (b)(3) of the
        Federal Rules of Civil Procedure, and direct that notice of this action, as provided by
        Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to members of the Class;
                B.      That the Court enter an order declaring that Defendants’ actions, as set
        forth in this Complaint, violate the law;
                C.      That the Court award Plaintiffs and the other members of the Class
        damages and/or restitution in an amount to be determined at trial;
                D.      That the Court award Plaintiffs pre- and post-judgment interest;
                E.      That the Court award Plaintiffs their costs of suit, including reasonable
        attorneys’ fees and expenses;
                F.      That the Court award Plaintiffs and the Class a permanent injunction,
        under Section 16 of the Clayton Act, enjoining Defendants from continuing conduct
        determined to be unlawful; and
                G.      That the Court award such other relief as the Court may deem just
        and proper.

        ANSWER: Realogy denies that Plaintiffs are entitled to any relief from Realogy

requested by Plaintiffs in the Prayer for Relief.

                                    JURY TRIAL DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Realogy demands a trial by jury on all

triable issues.

                          AFFIRMATIVE AND OTHER DEFENSES

        Without assuming the burden of proof on any matter for which the burden rests upon

Plaintiffs, or waiving defenses not raised below that it need not plead at this time, Realogy

asserts the following defenses with respect to the CAC:

                                         FIRST DEFENSE

        Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, because Plaintiffs lack standing to bring this action against Realogy.

                                       SECOND DEFENSE




                                                -66-
       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, because any alleged injuries and damages were not legally or proximately caused by any

acts or omissions of Realogy and/or were caused, if at all, solely and proximately by the conduct

of Plaintiffs themselves or third parties including, without limitations, the prior, intervening or

superseding conduct of such Plaintiffs or third parties.

                                         THIRD DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, because Plaintiffs failed to mitigate any damages they may have suffered.

                                       FOURTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of waiver.

                                         FIFTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of estoppel.

                                         SIXTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of laches.

                                       SEVENTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, due to the ratification of, and consent to, the conduct of Realogy.

                                        EIGHTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part because the applicable statute of limitations has lapsed with respect to such claims.




                                                -67-
                                           NINTH DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, by the applicable limitations period set

out in contracts and/or agreements executed by Plaintiffs.

                                          TENTH DEFENSE

          Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, to the extent that they have agreed to arbitration or chosen a different forum for the

resolution of their claims.

                                       ELEVENTH DEFENSE

          Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of unclean hands and/or in pari delecto.

                                         TWELFTH DEFENSE

          Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, by the doctrine of accord and satisfaction to the extent that any Plaintiffs have released,

settled, entered into an accord and satisfaction or otherwise compromised their claims.

                                       THIRTEENTH DEFENSE

          If and to the extent that a named Plaintiff or any member of a purported plaintiff class has

been damaged, which Realogy denies, any judgment to a certified plaintiff class must be reduced

to the extent that a named Plaintiff or a purported class member opts out of any such class,

releases any claims in this action, and/or receives payments in settlement of any claims in this

action.

                                     FOURTEENTH DEFENSE

          Plaintiffs fail to define a legally cognizable relevant market.

                                        FIFTEENTH DEFENSE




                                                   -68-
         The injuries and damages alleged by Plaintiffs do not constitute legally cognizable

antitrust injuries within a relevant, properly defined market.

                                      SIXTEENTH DEFENSE

         Plaintiffs’ claims should be dismissed because the Complaint fails to state a claim upon

which relief may be granted.

                                    SEVENTEENTH DEFENSE

         Plaintiffs’ claims are barred on the ground that the acts complained of, to the extent they

occurred, were procompetitive in nature, were done for the purpose or had the effect of

promoting, encouraging, and/or increasing competition, and/or resulted in procompetitive

benefits that outweighed any harm.

                                     EIGHTEENTH DEFENSE

         Plaintiffs’ claims should be dismissed because the damages sought are too speculative

and uncertain, and cannot be practically ascertained or allocated.

                                     NINETEENTH DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because any claimed injury or damage

has been offset by benefits Plaintiffs received with respect to the challenged conduct.

                                      TWENTIETH DEFENSE

         Plaintiffs’ damages, if any, resulted from the acts or omissions of third parties over whom

Realogy had no control or responsibility. The acts of such third parties constitute intervening or

superseding causes of harm, if any, suffered by Plaintiffs and/or any members of the proposed

class.

                                    TWENTY-FIRST DEFENSE




                                                 -69-
       Plaintiffs’ request for class certification is barred because Plaintiffs cannot meet the

requirements for class certification under Federal Rule of Civil Procedure 23.

                                    TWENTY-SECOND DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the direct-purchase requirement of

Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977).

                                    TWENTY-THIRD DEFENSE

       Plaintiffs have no standing to bring this action for injunctive relief, and are not entitled to

such relief, because the alleged violation of the antitrust laws does not threaten immediate,

irreparable loss or damage within the meaning of 15 U.S.C. § 26.

                                    TWENTY-FOURTH DEFENSE

       Realogy adopts and incorporates by reference any and all other additional or affirmative

defenses to be asserted by any other Defendant in this proceeding to the extent that Realogy may

share in such affirmative defenses.

                  RESERVATION OF DEFENSES AND AFFIRMATIVE DEFENSES

       Realogy hereby gives notice that it intends to assert and rely upon any and all such other

defenses and affirmative defenses that may become available or apparent as this action proceeds,

and thus reserves the right to amend this Answer to assert such defenses.

                                          *       *       *


       WHEREFORE, Realogy respectfully requests that this Court:

       1.      Dismiss the Complaint with prejudice, and enter judgment in favor of Realogy and

against Plaintiffs on all claims;

       2.      Award Realogy its costs and expenses; and

       3.      Grant such additional relief for Realogy as this Court deems just and proper.



                                                -70-
Dated: November 16, 2020      Respectfully submitted,

                              /s/ Kenneth M. Kliebard
                              Kenneth Michael Kliebard
                               kenneth.kliebard@morganlewis.com
                              Heather Nelson
                               heather.nelson@morganlewis.com
                              MORGAN LEWIS & BOCKIUS LLP
                              77 West Wacker Drive, Suite 500
                              Chicago, IL 60601-5094
                              (312) 324-1000

                              Stacey Anne Mahoney, pro hac vice
                               stacey.mahoney@morganlewis.com
                              MORGAN, LEWIS & BOCKIUS LLP
                              101 Park Avenue
                              New York, NY 10178
                              (212) 309-6000

                              Counsel for Realogy Holdings Corp.




                           -71-
                                CERTIFICATE OF SERVICE

       I certify that on the 16th day of November, 2020, I caused the foregoing document to be

served electronically on all parties of record via this Court’s CM/ECF system.


                                                                   /s/Kenneth M. Kliebard
                                                                   Kenneth M. Kliebard
